As filed with the Securities and Exchange Commission on March 1, 2012 Registration No. 333-177125 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FS BANCORP, INC (Exact Name of Registrant as Specified in Its Charter) Washington (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 45-4585178 (I.R.S. Employer Identification Number) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington98043; (425) 771-8840 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant's Principal Executive Offices) Joseph C. Adams, Chief Executive Officer 1ST Security Bank of Washington 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington98043; (425) 771-8840 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Michael S. Sadow, P.C. Martin L. Meyrowitz, P.C. Silver, Freedman & Taff, L.L.P. 3treet, N.W., Suite 100 Washington, D.C. 20007 (202) 295-4500 Steven T. Lanter, Esq. Luse Gorman Pomerenk & Schick 5535 Wisconsin Avenue, NW, Suite 780 Washington, D.C. 20015 (202) 274-4000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:: If this Form is filed to register additional shares for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-acclerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock, par value $.01 per shares 3,240,125 shares Previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. PROSPECTUS Up to 2,817,500 Shares of Common Stock (Subject to increase to up to 3,240,125 shares) FS BANCORP, INC. (Proposed Holding Company for 1st Security Bank of Washington) We are offering up to 2,817,500 shares of our common stock for sale in connection with our conversion from a mutual savings bank structure to a stock holding company structure.As part of the conversion, 1stSecurity Bank of Washington will become our wholly owned subsidiary.We may increase the maximum number of shares that we sell in the offering by up to 15%, to 3,240,125 shares, as a result of the demand for shares or changes in market and financial conditions.The shares of our common stock are being offered for sale at a price of $10.00 per share.We expect our common stock will be listed on the Nasdaq Capital Market under the symbol “FSBW.”We cannot predict, however, whether an active and liquid trading market for our common stock will develop. We are offering these shares for sale first to our depositors and other eligible subscribers in a subscription offering.Concurrently with or immediately after the subscription offering, any shares not subscribed for in the subscription offering will be offered to the general public in a direct community offering and/or a syndicated community offering (collectively referred to as the “offering”).In order to complete the offering, we must sell, in the aggregate, at least 2,082,500 shares.The minimum purchase is 25 shares.The subscription offering is scheduled to end at 12:00 Noon, Pacific time, on , 2012 . However, we may extend this expiration date, without notice to you, until , 2012, unless the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation approve a later date, which may not be extended beyond , 2014 . Once submitted, orders are irrevocable unless the offering is terminated or extended beyond , 2012.If the offering is extended beyond , 2012, subscribers will have the right to modify or rescind their purchase orders.FS Bancorp, Inc. will hold all subscribers’ funds received before the completion of the conversion in a segregated account at 1st Security Bank of Washington until the conversion is completed or terminated.We will pay interest on all funds received at a rate equal to 1st Security Bank of Washington’s passbook (statement savings) rate, which is currently % per annum.Funds will be returned promptly with interest if the conversion is terminated. Investing in our common stock involves risks.See “Risk Factors” beginning on page 18. TERMS OF THE OFFERING Price Per Share: $10.00; Minimum Subscription: 25 shares or $250 Minimum Maximum Maximum as adjusted Number of Shares Gross Offering Proceeds $ $ $ Estimated Selling Agent Fees and Expenses(1) $ 339,750 $ 429,750 $ 481,750 Estimated Other Expenses(2) $ 1,765,000 $ 1,765,000 $ 1,765,000 Estimated Net Proceeds to FS Bancorp, Inc. $ 18,720,250 $ 25,980,250 $ 30,154,500 Estimated Net Proceeds Per Share $ 8.99 $ 9.22 $ 9.31 For additional information regarding selling agent fees, including the assumptions regarding the number of shares sold in the offering that we used to determine the estimated offering expenses, see “Pro Forma Data” and “The Conversion and Stock Offering - Marketing Arrangements.”If shares are sold in a syndicated community offering, we have agreed to pay Keefe, Bruyette & Woods, Inc. and any other broker-dealers participating in the syndicated community offering selling commission in an amount up to 5.50% of the aggregate amount of common stock sold in the syndicated community offering, which would result in higher selling commissions and lower net proceeds and net proceeds per share.If all shares were sold in the syndicated community offering (excluding shares purchased by the employee stock ownership plan, directors and executive officers) , the maximum commission payable to participating members would be $ 1.0 million, $ 1.4 million and $ 1.6 million at the minimum, maximum and adjusted maximum of the offering range. (2)Includes $853,000 of deferred conversion-related costs. Keefe, Bruyette & Woods will use its best efforts to assist us in our selling efforts, but is not required to purchase any of the common stock that is being offered for sale.Subscribers will not pay any commissions to purchase shares of common stock in the offering. These securities are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Washington Department of Financial Institutions, nor any other federal agency or state securities regulator has approved or disapproved these securities or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. For information on how to subscribe, call the stock information center at () -. KEEFE, BRUYETTE & WOODS , 2012 TABLE OF CONTENTS Page Summary 1 Risk Factors 18 Selected Financial and Other Data 31 A Warning About Forward-Looking Statements 33 FS Bancorp, Inc. 34 1st Security Bank of Washington 34 How We Intend to Use the Proceeds From This Offering 35 Our Policy Regarding Dividends 36 Market for the Common Stock 37 Capitalization 38 Regulatory Capital Requirements 39 Pro Forma Data 40 Proposed Purchases By Management 45 Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Business of FS Bancorp, Inc. 64 Business of 1st Security Bank of Washington 64 Management 92 How We Are Regulated 101 Taxation 112 The Conversion and Stock Offering 113 Restrictions on Acquisition of FS Bancorp, Inc. and 1st Security Bank of Washington 135 Description of Capital Stock of FS Bancorp, Inc. 138 Transfer Agent and Registrar 140 Experts 140 Legal and Tax Opinions 140 Where You Can Find More Information 140 Index to Financial Statements F- 1 SUMMARY This summary provides an overview of the key aspects of the stock offering as described in more detail elsewhere in this prospectus and may not contain all the information that is important to you.To completely understand the stock offering, you should read the entire prospectus carefully, including the sections entitled “Risk Factors” and “The Conversion and Stock Offering” beginning on pages 18 and 113, respectively, and the financial statements and the notes to the financial statements beginning on page F-1, before making a decision to invest in our common stock. Overview As part of the conversion to stock ownership, FS Bancorp, Inc., hereafter referred to as FS Bancorp, is conducting this offering of between 2,082,500 and 2,817,500 shares of common stock to raise additional capital to support operational growth.We may increase the maximum number of shares that we sell in the offering by up to 15% to 3,240,125 shares, as a result of the demand for shares or changes in market and financial conditions.The offering includes a subscription offering in which certain persons, including depositors of 1st Security Bank of Washington, have prioritized subscription rights.There are limitations on how many shares a person may purchase.The amount of capital being raised is based on an appraisal of FS Bancorp and a decision by management to offer all of our shares of common stock to the public.Most of the terms and requirements of this offering are required by regulations of the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation, which is also referred to in this document as the FDIC. The following tables show how many shares of common stock may be issued in the offering and subsequently issued if our proposed stock-based equity incentive plan is adopted. Shares to be sold to the public in this offering Shares to be sold to the employee stock ownership plan(2) Shares proposed to be sold to directors and officers Total shares of common stock to be outstanding after the offering Amount %(1) Amount %(1) Amount %(1) Amount % Minimum 1,829,900 87.9 % % 86,000 4.1 % % Midpoint 2,168,000 88.5 % 8.0 % 86,000 3.5 % 100.0 % Maximum 2,506,100 88.9 % 8.0 % 86,000 3.1 % 100.0 % Maximum, as adjusted 2,894,915 89.3 % 8.0 % 86,000 2.7 % 100.0 % Shares that may be awarded under an equity incentive plan Restricted Stock Stock Option Amount %(1) Amount %(1) Minimum 4.0 % 10.0 % Midpoint 4.0 % 10.0 % Maximum 4.0 % 10.0 % Maximum, as adjusted 4.0 % 10.0 % (1) As a percentage of total shares sold in the offering. (2) Assumes 8% of the shares sold in the offering are sold to the employee stock ownership plan. FS Bancorp, Inc. 6920 220th Street SW Mountlake Terrace, Washington 98043 (425) 771-5299 FS Bancorp is a newly formed Washington corporation that will hold all of the outstanding shares of 1st Security Bank of Washington following the conversion to stock ownership.FS Bancorp is conducting the stock offering in connection with the conversion of 1st Security Bank of Washington from the mutual to the stock form of organization.Upon completion of the offering, FS Bancorp will be a bank holding company and its primary regulator will be the Board of Governors of the Federal Reserve System. 1st Security Bank of Washington 6920 220th Street SW Mountlake Terrace, Washington 98043 (425) 771-5299 1st Security Bank of Washington is a relationship-driven community bank.We deliver banking and financial services to local families, local and regional businesses and industry niches within distinct Puget Sound area communities.We emphasize long-term relationships with families and businesses within the communities we serve, working with them to meet their financial needs.We are also actively involved in community activities and events within these market areas, which further strengthens our relationships within these markets.We have been serving the Puget Sound area since 1936.Originally chartered as a credit union, previously known as Washington’s Credit Union, we served various select employment groups.On April 1, 2004, we converted from a credit union to a Washington state-chartered mutual savings bank.Upon completion of the conversion and public stock offering , 1st Security Bank of Washington will be a Washington state-chartered stock savings bank and the wholly owned subsidiary of FS Bancorp. Since our conversion to a mutual savings bank in 2004, our institution has faced numerous operational and economic challenges. At the time of our conversion to a mutual savings bank we operated 14 branch locations in the Puget Sound area, along with our Mountlake Terrace headquarters, and had 132 full-time equivalent employees.Our assets at December 31, 2004 totaled $261.4 million. As of December 31, 2011, our assets totaled $283.8 million, and we were conducting operations through 6 locations, along with our Mountlake Terrace headquarters, with 86 full-time equivalent employees.Our branch network and high level of employee overhead, which were an outgrowth of our credit union roots, resulted in inefficiencies and an extremely high operating cost for an institution our size.Beginning in 2007, adverse economic conditions, including increased levels of unemployment, depressed real estate values and the loss of major employers in our market area, such as Washington Mutual, also reduced our rate of growth, affected our customers ’ ability to repay loans and adversely impacted our financial condition and earnings.As a result of the foregoing, we experienced net losses of $4.6 million, $3.8 million and $4.1 million during the years ended December 31, 2009, 2008 and 2007, respectively.In comparison, during the years ended December 31, 2011 and 2010, we recorded net earnings of $1.5 million and $1.6 million, respectively.We attribute our return to profitability, in large part, to the following: ● We restructured the board of trustees (hereafter referred to throughout this document as the board of directors), adding individuals with attributes more suited for the banking industry than those members who previously sat on the board of the institution as a credit union. 2 ● A new executive management team was put in place and a number of other seasoned bankers were hired since our conversion to a mutual savings bank. ● Aggressive cost cutting measures were put in place, including (i) salary reductions or freezes for a number of our senior staff, (ii) reduced employee benefits; (iii) staff reductions and (iv) consolidation of our branch network. ● Active management of our delinquent loans and non-performing assets. See “ Management ’ s Discussion and Analysis of Financial Condition and Results of Operations ” for additional information. 1st Security Bank of Washington is a diversified lender with a focus on the origination of home improvement loans, commercial real estate mortgage loans, commercial business loans and second mortgage/home equity loan products.Consumer loans, in particular indirect home improvement loans to finance window replacement, gutter replacement, siding replacement, and other improvement renovations , represent the largest portion of the loan portfolio and have traditionally been the mainstay of our lending strategy. As of December 31, 2011, consumer loans represented 51.7% of our total portfolio, with indirect home improvement loans representing 71.0% of the total consumer loan portfolio. Our indirect home improvement lending is reliant on our relationships with home improvement contractors and dealers.Our indirect home improvement contractor/dealer network is currently comprised of approximately 150 active contractors and dealers with businesses located throughout Washington and Oregon, with approximately 10 contractors/dealers responsible for more than half of this loan volume.As a result of the recent economic downturn and contraction of credit to both contractors/dealers and their customers, there has been an increase in business closures and our existing contractor/dealer base has experienced decreased sales and loan volume.In order to maintain our indirect home improvement loan volume, we are considering expanding this line of business into the State of California.We are currently testing the California market with a limited number of contractors/dealers with whom our lenders have had previous experience.To the extent we determine to expand our indirect home improvement lending program in California, we anticipate that these California loans will represent no more than 20% of the total consumer loan portfolio.See “ Our business could suffer if we are unsuccessful in making, continuing and growing relationships with home improvement contractors and dealers. ” Going forward, an emphasis will be placed on diversifying our lending products by expanding our commercial real estate, commercial business and residential construction lending, while maintaining the current size of our consumer loan portfolio. Further, as a result of demand by depository customers, we reintroduced in-house originations of residential mortgage loans during the fourth quarter of 2011, primarily for sale into the secondary market, through a mortgage banking program.Our lending strategies are intended to take advantage of: (1) our historical strength in indirect consumer lending, (2) recent market dislocation that has created new lending opportunities and the availability of experienced bankers, and (3) our strength in relationship lending. Retail deposits will continue to serve as an important funding source.See “Risk Factors - Risks Related to Our Business.” 3 Operating Strategy Our primary objective is to operate 1st Security Bank of Washington as a well-capitalized, profitable, independent, community-oriented financial institution, serving customers in our primary market area.Our strategy is to provide innovative products and superior service to small businesses, industry and geographic niches, and individuals in our primary market area.Our primary market area is defined generally as the greater Puget Sound market area.After the conversion and offering, we plan to continue our strategy of: ● Growing and diversifying our loan portfolio and revenue streams by expanding our commercial real estate, commercial business and residential construction lending operations, and reintroducing in-house originations of residential mortgage loans through a mortgage banking program. ● Maintaining and improving asset quality, including actively managing our delinquent loans and non-performing assets by aggressively pursuing the collection of consumer debts and marketing saleable properties upon which we foreclosed or repossessed. ● Emphasizing lower cost core deposits to reduce the costs of funding our loan growth.In order to build our core deposit base, we provide sales promotions on savings and checking accounts and diligently attempt to recruit all commercial loan customers to maintain a deposit relationship with us, generally a business checking account relationship, for the term of their loan. ● Capturing our customers’ full relationship by offering a wide range of products and services.As part of our commercial lending process we cross-sell the entire business banking relationship, including deposit relationships and business banking products, such as online cash management, treasury management, wires, direct deposit, payment processing and remote deposit capture.Our mortgage banking program also will provide us with opportunities to cross-sell products to new customers. ● Expanding our reach by leveraging our well-established involvement in the community and by selectively emphasizing products and services designed to meet our customers’ banking needs.We also intend to pursue expansion in our market area through selective growth of our branch network.We recently signed a notice of intent for a new branch location in the Capitol Hill area of Seattle , which is expected to open during the third quarter of 2012. For a more detailed description of our products and services, as well as our business operating strategy and goals, see “Business of 1st Security Bank of Washington” beginning on page 64 . The Conversion and Stock Offering We do not have shareholders in our current mutual form of ownership.The conversion is a series of transactions by which we are reorganizing from a mutual savings bank structure to a stock holding company which will be 100% owned by public shareholders.As a result of the conversion, 1st Security Bank of Washington will be owned directly by FS Bancorp.Voting rights in FS Bancorp will be vested solely in the public shareholders following the conversion. The chart below shows our structure before the conversion and offering: 4 The chart below shows our structure after the conversion and offering: Terms of the Offering We are offering between 2,082,500 and 2,817,500 shares of common stock to those with subscription rights in the following order of priority: Depositors who held at least $50 with us as of the close of business on June 30, 2007. (2) The FS Bancorp, Inc. employee stock ownership plan. (3) Depositors who held at least $50 with us as of the close of business on , 2012. (4) Depositors with us as of the close of business on , 2012 to the extent not already included in a prior category. We may increase the maximum number of shares that we sell in the offering by up to 15% to 3,240,125 shares with the approval of the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation and without any notice to you as a result of market demand, regulatory considerations or changes in financial conditions.If we increase the offering up to 3,240,125 shares , you will not have the opportunity to change or cancel your stock order.The offering price is $10.00 per share.All purchasers will pay the same purchase price per share.No commission will be charged to purchasers in the offering. If we receive subscriptions for more shares than are to be sold in the subscription offering, shares will be allocated in order of the priorities described above under a formula outlined in the plan of conversion. Shares of common stock not subscribed for in the subscription offering will be offered to the general public in a direct community offering with a preference to natural persons residing in King, Kitsap, Pierce and Snohomish Counties, Washington and, if necessary, a syndicated community offering.The direct community offering, if any, shall begin at the same time as, during or promptly after the subscription offering.See “The Conversion and Stock Offering - Subscription Offering and Subscription Rights,” “- Direct Community Offering” and “- Syndicated Community Offering.” 5 Keefe, Bruyette & Woods, our financial advisor and selling agent in connection with the offering, will use its best efforts to assist us in selling our common stock in the offering.Keefe, Bruyette & Woods is not obligated to purchase any shares of common stock in the offering.For further information about the role of Keefe, Bruyette & Woods in the offering, see “The Conversion and Stock Offering - Marketing Arrangements.” Reasons for the Conversion and Offering The primary reasons for the conversion and our decision to conduct the offering are to: ● increase our capital to support future growth; and ● provide us with greater operating flexibility and allow us to better compete with other financial institutions. The conversion and the capital raised in the offering are expected to: ● give us the financial strength to grow our bank; ● better enable us to serve our customers in our market area; ● enable us to increase lending and support our emphasis on commercial business and commercial real estate lending and the development of new products and services; ● help us attract and retain qualified management through stock-based compensation plans; and ● structure our business in a form that will enable us to access the capital markets. We recently signed a notice of intent for a new branch location in the Capitol Hill area of Seattle, which is expected to open during the third quarter of 2012 ; otherwise, we do not have any specific plans or arrangements for expanding our branch network and/or any specific acquisition plans. How We Determined the Offering Range and the $10.00 Price Per Share Valuation Range and Background.The amount of common stock we are offering is based on an independent appraisal by RP Financial, LC. (“RP Financial”) of the estimated pro forma market value of FS Bancorp, assuming the conversion and offering are completed.The appraisal was based in part on our consolidated financial condition and results of operations, the pro forma effect of the additional capital raised by the sale of shares of our common stock in the offering, and an analysis of a peer group of publicly-traded companies utilized by RP Financial in its appraisal that RP Financial considers comparable to FS Bancorp. RP Financial concluded that, as of February 17, 2012, the estimated pro forma market value of FS Bancorp was $24.5 million.This pro forma market value is the midpoint of a valuation range established by regulation with a minimum of $20.8 million and a maximum of $28.2 million.Based on this market value and a $10.00 per share purchase price, the number of shares of our common stock that will be offered for sale will range from 2,082,500 to 2,817,500 with a midpoint of 2,450,000.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of financial institutions.If a greater demand for shares of our common stock or a change in financial or market conditions warrant, the offering range may be increased by 15.0%, which would result in an adjusted maximum pro forma market value of $32.4 million and total shares offered of 3,240,125. RP Financial advised the board of directors that the appraisal was prepared in conformance with the regulatory appraisal methodology.That methodology requires a valuation based on an analysis of trading prices of comparable companies whose stocks have traded for at least one year prior to the valuation date.RP Financial selected a group of comparable public companies for this analysis. 6 In preparing its appraisal, RP Financial considered the information in this prospectus, including our financial statements.RP Financial also considered the following factors, among others. ● the present results and financial condition of 1st Security Bank of Washington, and the projected results and financial condition of FS Bancorp; ● the economic and demographic conditions in our existing market area; ● certain historical, financial and other information relating to 1st Security Bank of Washington; ● a comparative evaluation of the operating and financial characteristics of 1st Security Bank of Washington with the peer group companies, which are headquartered in the states of Washington (two companies), Louisiana (two companies) , Michigan (two companies), and Tennessee, Montana, Illinois and Ohio (one company); ● the impact of the conversion and the offering on FS Bancorp’s shareholders’ equity and earnings potential; ● the proposed dividend policy of FS Bancorp; and ● the trading market for the securities of the peer group institutions and general conditions in the stock market for the peer group institutions and all publicly traded thrift institutions. Furthermore, RP Financial had various discussions with management.RP Financial did not perform a detailed analysis of the separate components of our assets and liabilities.We did not impose any limitations on RP Financial in connection with its appraisal. RP Financial relied primarily on a comparative market value methodology in determining the pro forma market value of our common stock.In applying this methodology, RP Financial analyzed financial and operational comparisons of 1st Security Bank of Washington with a selected peer group of publicly traded savings institutions.The peer group used by RP Financial consists of ten companies listed in the table below.The pro forma market value of FS Bancorp’s common stock was determined by RP Financial based on the market pricing ratios of the peer group, subject to certain valuation adjustments based on fundamental differences between 1st Security Bank of Washington and the institutions comprising the peer group.RP Financial took into account the significant volatility in the broader stock market and the after market pricing characteristics of recently converted savings institutions.RP Financial utilized the results of this overall analysis to establish pricing ratios that resulted in the determination of the pro forma market value. 7 The selection criteria for the peer group included consideration of geographic location, earnings and asset size.The peer group companies are: Peer Group (Ticker Symbol) City and State Assets (In millions) First Financial NW, Inc . ( FFNW ) Renton , WA $ 1,059 Timberland Bancorp , Inc. ( TSBK ) Hoquiam , WA 736 Eagle Bancorp Montana , Inc. (EBMT) Helena, MT 332 Louisiana Bancorp, Inc. (LABC) Metairie, LA 316 Jacksonville Bancorp, Inc. (JXSB) Jacksonville, IL 307 Wolverine Bancorp, Inc. (WBKC) Midland, MI 294 Athens Bancshares Corp . (AFCB) Athens, TN 284 Home Federal Bancorp, Inc. of LA (HFBL ) Shreveport , LA 252 FFD Financial Corp. (FFDF) Dover, OH 235 First Federal of N. Michigan Bncp, Inc. (FFNM) Alpena, MI 222 Two of the measures investors use to analyze whether a stock might be a good investment are the ratio of the offering price to the issuer’s “book value” and the ratio of the offering price to the issuer’s annual net income.RP Financial considered these ratios, among other factors, in preparing its appraisal.Book value is the same as total shareholders’ equity, and represents the difference between the issuer’s assets and liabilities.Tangible book value is equal to total shareholders’ equity less intangible assets.Reported earnings reflect net income recorded by 1st Security Bank of Washington for the year ended December 31, 2011.Core earnings represent 1st Security Bank of Washington’s earnings, adjusted for non-operating items.RP Financial’s appraisal also incorporates an analysis of a peer group of publicly traded companies that RP Financial considered to be comparable to us. The following table presents a summary of selected pricing ratios for the peer group companies and 1st Security Bank of Washington (on a pro forma basis).The pricing ratios are based on book value, earnings and other information as of and for the year ended December 31, 2011, stock price information as of February 17, 2012 as reflected in RP Financial’s appraisal report, dated February 17, 2012, and the number of shares assumed to be outstanding as described in “Pro Forma Data.”Compared to the average pricing of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a discount of 16.1 % on a price-to-reported earnings basis, a premium of 1.8 % on a price-core earnings basis, a discount of 17.3 % on a price-to-book value basis, and a discount of 18.5 % on a price-to-tangible book value basis. Price-to- earnings multiple Price-to-core earnings multiple Price-to-book value ratio Price-to-tangible book value ratio FS Bancorp, Inc. Minimum of offering range 15.88 x 14.40 x 48.45 % 48.47 % Midpoint of offering range 19.26 x 17.42 x 53.05 % 53.05 % Maximum of offering range 22.85 x 20.61 x 57.08 % 57.08 % Maximum of offering range, asadjusted 27.28 x 24.51 x 61.09 % 61.05 % Valuation of peer group companies using stock market prices as of February 17, 2012 Average 22.44 x 17.75 x 69.00 % 70.02 % Median 21.06 x 17.05 x 71.39 % 72.28 % 8 Our board of directors reviewed the appraisal report of RP Financial, including the methodology and the assumptions used, and determined that the valuation range was reasonable and adequate.Given that the shares are to be sold at $10.00 per share in the offering, the estimated number of shares would be between 2,082,500 at the minimum of the valuation range and 2,817,500 at the maximum of the valuation range, with a midpoint of 2,450,000. The independent appraisal does not indicate per share market value.Do not assume or expect that the valuation of FS Bancorp as indicated above means that, after the conversion and the offering, the shares of common stock will trade at or above the $10.00 offering price.Furthermore, the pricing ratios presented above were utilized by RP Financial to estimate our market value and not to compare the relative value of shares of our common stock with the value of the capital stock of the peer group.The value of the capital stock of a particular company may be affected by a number of factors such as financial performance, asset size and market location. For a more complete discussion of the amount of common stock we are offering for sale and the independent appraisal, including a comparison of selected pro forma pricing ratios compared to pricing ratios of the peer group, see “The Conversion and Offering—Share Pricing and Number of Shares to be Issued.” RP Financial will update its appraisal before we complete the offering.If, as a result of demand for the shares or changes in market conditions, RP Financial determines that our pro forma market value has increased, we may sell up to 3,240,125 shares in the offering without notice to you.If our pro forma market value at that time is either below $20.8 million or above $32.4 million, then, after consulting with the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation, we may: ● set a new offering range; ● take such other actions as may be permitted by the Washington Department of Financial Institutions, the FDIC and the Securities and Exchange Commission; or ● terminate the offering and promptly return all funds. If we set a new offering range, we will be required to cancel your stock order and promptly return your subscription funds, with interest calculated at the statement savings rate, and cancel any authorization to withdraw funds from your deposit accounts for the purchase of shares of common stock. You will have the opportunity to place a new stock order. After-Market Performance Information Provided by the Independent Appraiser The following table, prepared by our independent appraiser, presents for all full stock conversions that began trading from January 1, 2011 to February 17, 2012 the percentage change in the trading price from the initial trading date of the offering to the dates shown in the table.The table also presents the average and median trading prices and percentage change in trading prices for the same dates.This information relates to stock performance experienced by other companies that may have no similarities to us with regard to market capitalization, offering size, earnings quality and growth potential, among other factors. 9 The table is not intended to indicate how our common stock may perform.Data represented in the table reflects a small number of transactions and is not indicative of general stock market performance trends or of price performance trends of companies that undergo conversions.Furthermore, this table presents only short-term price performance and may not be indicative of the longer-term stock price performance of these companies.There can be no assurance that our stock price will appreciate or that our stock price will not trade below $10.00 per share.The movement of any particular company’s stock price is subject to various factors, including, but not limited to, the amount of proceeds a company raises, the company’s historical and anticipated operating results, the nature and quality of the company’s assets, the company’s market area and the quality of management and management’s ability to deploy proceeds (such as through loans and investments, the acquisition of other financial institutions or other businesses, the payment of dividends and common stock repurchases).In addition, stock prices may be affected by general market and economic conditions, the interest rate environment, the market for financial institutions and merger or takeover transactions and the presence of professional and other investors who purchase stock on speculation, as well as other unforeseeable events not in the control of management. Before you make an investment decision, please carefully read this prospectus, including “Risk Factors.” After Market Trading Activity Initial Stock Offerings - Standard Conversions Completed Closing Dates between January 1, 2011 and February 17, 2012 Change from Initial Trading Date Offering Price Transaction (Ticker Symbol) IPO Date After One Day (%) After One Week (%) After One Month (%) Through February 17, 2012 (%) Wellesley Bancorp, Inc. ( WEBK ) 01 / 26 / 12 20.00 % 21.00 % 26.70 % 26.70 % West Indiana Bancshares, Inc. (WEIN) 01/11/12 12.60 11.50 20.00 25.50 Carroll Bancorp, Inc. (CROL) 10/13/11 0.40 (2.50 ) 4.00 2.10 ASB Bancorp, Inc. (ASBB) 10/12/11 16.40 14.50 15.50 19.10 BSB Bancorp, Inc. (BLMT) 10/05/11 3.10 3.40 2.50 16.56 Poage Bankshares, Inc. (PBSK) 09/13/11 11.30 12.30 8.80 14.90 IF Bancorp, Inc. (IROQ) 07/08/11 16.70 16.50 8.50 15.00 State Investors Bancorp, Inc. (SIBC) 07/07/11 13.50 First Connecticut Bancorp, Inc. (FBNK) 06/30/11 35.00 Franklin Financial Corp. (FRNK) 04/28/11 34.10 Sunshine Financial, Inc. (SSNF) 04/06/11 (5.00 ) Fraternity Comm. Bancorp (FRTR) 04/01/11 ( 14.99 ) Anchor Bancorp (ANCB) 01/26/11 ( 8.30 ) Wolverine Bancorp, Inc. (WBKC) 01/20/11 54.80 Average: 12.61 % 11.94 % 14.01 % 16.36 % Median: 12.55 % 12.00 % 12.55 % 15.78 % Termination of the Offering The subscription offering will end at 12:00 Noon, Pacific time, on , 2012, unless extended.The direct community offering and syndicated community offering, if any, may continue for up to 45 days after the end of the subscription offering, , 2012, if necessary.If fewer than the minimum number of shares are subscribed for in the subscription offering and we do not get orders for at least the minimum number of shares by , 2012, we will either: (1)promptly return any payment you made to us, with interest, or cancel any withdrawal authorization you gave us; or (2)extend the offering, if allowed, and give you notice of the extension and of your rights to cancel, change or confirm your order.If we extend the offering and you do not respond to the notice, then we will cancel your order and return your payment, with interest, or cancel any withdrawal authorization you gave us.We must complete or terminate the offering by , 2014. 10 How We Will Use the Proceeds Raised From the Sale of Common Stock We intend to use the net proceeds received from the stock offering as follows: Minimum Maximum Maximum, as adjusted (Dollars in thousands) Retained by FS Bancorp $ 7,694 $ 10,736 $ 12,485 Loan to employee stock ownership plan 1,666 2,254 2,592 Contributed to 1st Security Bank of Washington 9,360 12,990 15,077 Net proceeds from stock offering $ 18,720 $ 25,980 $ 30,154 FS Bancorp will purchase all of the capital stock of 1st Security Bank of Washington to be issued in the offering in exchange for an amount of net proceeds sufficient for 1st Security Bank of Washington to have at least 10% tangible capital upon completion of the offering.In no event will less than 50% of the net proceeds be transferred to 1st Security Bank of Washington in exchange for its shares.The portion of the net proceeds used by FS Bancorp to purchase the capital stock of 1st Security Bank of Washington will be added to the bank’s general funds for general corporate purposes.The net proceeds 1st Security Bank of Washington receives from FS Bancorp are initially intended to be invested into short-term liquid investments.In addition, a majority of the net proceeds retained by FS Bancorp, excluding the amount needed to fund the loan to the employee stock ownership plan, is expected to be deposited with 1st Security Bank of Washington as an interest-earning deposit, providing additional funds for reinvestment in earning assets.See “How We Intend to Use the Proceeds of the Offering.” Except as described above, neither FS Bancorp nor 1st Security Bank of Washington has any specific plans for the investment of the proceeds of this offering, nor have they allocated a specific portion of the proceeds to any particular use.For a discussion of our business reasons for undertaking the conversion, see “The Conversion and Stock Offering - Our Reasons for the Conversion.” We Intend to Pay a Cash Dividend in the Future We currently plan to pay cash dividends in the future.The amount and timing of any dividends, however, has not yet been determined.Future dividends are not guaranteed and will depend upon our ability to pay them.Although future dividends are not guaranteed, based on our pro forma shareholders’ equity and the cash to be retained by FS Bancorp, we believe FS Bancorp will be capable of paying a dividend after completion of this offering.See “Our Policy Regarding Dividends.” Plans to List the Common Stock for Trading on the Nasdaq Capital Market We plan to list our common stock for trading on the Nasdaq Capital Market under the symbol “FSBW” and have submitted an application to The Nasdaq Stock Market LLC for this purpose.Keefe, Bruyette & Woods currently intends to become a market maker in the common stock, but it is under no obligation to do so.We cannot assure you that other market makers will be obtained or that an active and liquid trading market for the shares of common stock will develop, or if developed will be maintained.After shares of the common stock begin trading, you may contact a stockbroker to buy or sell shares.Due to the unpredictability of the stock market and other factors, persons purchasing shares may not be able to sell their shares when they want to, or at a price equal to or above $10.00. 11 Limitations on the Purchase of Common Stock in the Conversion The minimum purchase is 25 shares. The maximum purchase in the subscription offering by any person or group of persons through a single deposit account is $250,000 of common stock, which equals 25,000 shares. The maximum purchase by any person in the community offering is $250,000 of common stock, which equals 25,000 shares. The maximum purchase in the subscription offering and community offering combined by any person, related persons or persons acting together is $500,000 of common stock, which equals 50,000 shares. If any of the following persons purchase common stock, their purchases when combined with your purchases cannot exceed $500,000 or 50,000 shares: (1) your spouse, or your relatives or your spouse’s relatives living in your house; (2) companies or other entities in which you have a 10% or greater equity or substantial beneficial interest or in which you serve as a senior officer or partner; (3) a trust or other estate if you have a substantial beneficial interest in the trust or estate or you are a trustee or fiduciary for the trust or other estate; or (4) other persons who may be acting together with you (including, but not limited to, persons who file jointly a Schedule 13G or Schedule 13D Beneficial Ownership Report with the Securities and Exchange Commission (“SEC”), persons living at the same address or persons exercising subscription rights through qualifying deposits registered at the same address, whether or not related). Subject to Washington Department of Financial Institutions and Federal Deposit Insurance Corporation approval, we may increase or decrease the purchase limitations in the offering at any time.Our tax-qualified benefit plans, including our employee stock ownership plan, are authorized to purchase up to 8% of the shares sold in the offering without regard to these purchase limitations, which is the amount intended to be purchased.See “The Conversion and Stock Offering - Limitations on Stock Purchases.” How to Purchase Common Stock Note: Once we receive your order, you cannot cancel or change it without our consent.If FS Bancorp changes the offering range to fewer than 2,082,500 shares or more than 3,240,125 shares, all subscribers will be notified and given the opportunity to change or cancel their orders.If you do not respond to the notice, we will return your funds promptly with interest or cancel your withdrawal authorization. You must complete and return the enclosed Stock Order and Certification Form (“stock order form”) along with full payment.Instructions for completing your stock order form are included with the form.Your order must be received by us (not postmarked) by 12:00 Noon, Pacific time, on , 2012. Delivery of an original stock order form (we reserve the right to reject copies or facsimiles) and full payment may be made by overnight courier to the address listed on the top of the stock order form, by hand-delivery to any of our full service banking locations, or by mail, using the Stock Order Reply Envelope provided.Please do not mail stock order forms to any 1st Security Bank of Washington branch office. You must sign the certification that is part of the stock order form.We must receive your stock order form before the end of the offering period. 12 You may pay for shares in any of the following ways: ● By personal check, bank check or money order made payable to FS Bancorp, Inc. ● By authorizing a withdrawal from a savings or certificate of deposit account at 1st Security Bank of Washington, designated on the stock order form.To use funds in an individual retirement account (“IRA”) at 1st Security Bank of Washington, you must transfer your account to a self-directed IRA at an unaffiliated institution or broker.Because transferring your account will take time, please contact the stock information center as soon as possible for assistance. ● In cash, if delivered in person to a full-service banking office of 1st Security Bank of Washington, although we request that you exchange cash for a check with any of our tellers. 1st Security Bank of Washington is not permitted to lend funds to anyone for the purpose of purchasing shares of common stock in the offering. Additionally, you may not use a 1st Security Bank of Washington line of credit or third party check to pay for shares of our common stock. We will pay interest on your subscription funds at the rate 1st Security Bank of Washington pays on passbook (statement savings) accounts from the date it receives your funds until the date the conversion is completed or terminated.All funds received before the completion of the conversion will be held in a segregated account at 1st Security Bank of Washington.All funds authorized for withdrawal from deposit accounts with 1st Security Bank of Washington will earn interest at the applicable account rate until the conversion is completed.There will be no early withdrawal penalty for withdrawals from certificates of deposit at 1st Security Bank of Washington used to pay for stock. It may be possible for you to subscribe for shares of common stock using funds you hold within an IRA.However, only a self-directed retirement account may hold common stock.1st Security Bank of Washington’s IRAs are not self-directed, so they cannot be invested in common stock.If you wish to use some or all of the funds in your 1st Security Bank of Washington IRA, the applicable funds must be transferred to a self-directed account reinvested by an independent trustee, such as a brokerage firm.If you do not have such an account, you will need to establish one before placing your stock order.An annual administrative fee may be payable to the independent trustee.Because individual circumstances differ and processing of retirement fund orders takes additional time, we recommend that you contact the stock information center promptly, preferably at least two weeks before the end of the offering period, for assistance with purchases using your IRA or other retirement account that you may have.Whether you may use these funds for the purchase of shares in the stock offering may depend on timing constraints and possible limitations imposed by the institution where the funds are held. Purchases of Common Stock by Our Officers and Directors Collectively, our directors and executive officers intend to subscribe for 86,000 shares regardless of the number of shares sold in the offering.This number equals 3.1 % of the 2,817,500 shares that would be sold at the maximum of the offering range.If fewer shares are sold in the offering, then officers and directors will own a greater percentage of FS Bancorp.These shares do not include any shares that may be awarded or issued in the future under any stock-based equity incentive plan we intend to adopt or any shares that may be earned by employees under the employee stock ownership plan.Directors and executive officers will pay the same $10.00 per share price for these shares as everyone else who purchases shares in the conversion. 13 These proposed purchases of common stock by our directors and executive officers ( 4.1 % and 3.1 % of the aggregate shares sold in the offering at the minimum and maximum of the offering range, respectively), together with the purchase by the employee stock ownership plan (8% of the aggregate shares sold in the offering), as well as the potential acquisition of common stock through the proposed equity incentive plan (an amount equal to 14% of the aggregate shares sold in the offering) will result in ownership by insiders of FS Bancorp in excess of 26.0 % and 25.0 % of the total shares sold in the offering at the minimum and maximum of the offering range, respectively.As a result, it could be more difficult to obtain majority support for shareholder proposals opposed by the board and management.See “Risk Factors - Risks Related to This Offering - The amount of common stock we will control, our articles of incorporation and bylaws, and state and federal law could discourage hostile acquisitions of control of FS Bancorp.” Tax Consequences of the Conversion As a general matter, the conversion and offering will not be taxable transactions for federal or state income tax purposes to FS Bancorp, 1st Security Bank of Washington, or persons eligible to subscribe in the subscription offering.Silver Freedman & Taff, L.L.P. has issued an opinion to us to the effect that consummation of transactions contemplated by the conversion and offering qualifies as a tax-free transaction for federal income tax purposes and should not result in the imposition of income taxes to FS Bancorp, 1st Security Bank of Washington, or persons eligible to subscribe in the subscription offering.Harlowe & Falk LLP has issued an opinion to us to the effect that consummation of transactions contemplated by the conversion and offering should qualify as a tax-free transaction for Washington State income tax purposes and should not result in the imposition of income taxes to FS Bancorp, 1st Security Bank of Washington or persons eligible to subscribe in the subscription offering.See “The Conversion and Stock Offering - Effects of the Conversion - Tax Effects of the Conversion.” Benefits to Management from the Offering We intend to establish an employee stock ownership plan, which will purchase 8% of the aggregate shares sold in the offering, or, alternatively, in the open market after the conversion.A loan from FS Bancorp to the employee stock ownership plan, funded by a portion of the proceeds from this offering, will be used to purchase these shares.The loan will accrue interest at the applicable long-term federal interest rate as published by the Internal Revenue Service (“IRS”) in effect at the time the employee stock ownership loan is entered into.The employee stock ownership plan will provide a retirement benefit to all employees eligible to participate in the plan. Currently, we intend to adopt, within one year after completion of the offering, an equity incentive plan that will provide for grants of stock options and restricted stock awards to directors, officers and employees.Implementation of the equity incentive plan would be subject to prior shareholder approval.If we adopt the equity incentive plan, some of these individuals will be awarded shares of our common stock at no cost to them.As a result, both the employee stock ownership plan and the equity incentive plan will increase the voting control of management without any cash being paid by the recipient. If we adopt an equity incentive plan within one year of the closing of the conversion, the number of options granted or restricted shares awarded under the proposed equity incentive plan may not, pursuant to Federal regulations, exceed 10% and 4%, respectively, of the total shares sold in this offering (including shares sold to our employee stock ownership plan). 14 The employee stock ownership plan and our proposed equity incentive plan will increase our future compensation costs, thereby reducing our earnings.We cannot determine the actual amount of these new stock-related compensation and benefit expenses at this time because applicable accounting practices generally require that they be based on the fair market value of the options or shares of common stock at the date of the grant; however, we expect them to be significant.We will recognize expenses for our employee stock ownership plan when shares are committed to be released to participants’ accounts, and will recognize expenses for restricted stock awards and stock options generally over the vesting period of awards made to recipients.We estimate, once these plans are adopted, the increase in compensation expense will be approximately $ 436,000 per year on an after-tax basis, based on the maximum of the valuation range. Additionally, shareholders will experience a reduction in their ownership interest if newly issued shares of common stock are used to fund stock options and restricted stock awards.In the event newly issued shares of our common stock are used to fund stock options and restricted stock offering awards in an amount equal to 10% and 4%, respectively, of the total shares sold in this offering, shareholders would experience dilution in their ownership interest of 9.1% and 3.9%, respectively, or 12.3% in the aggregate.See “Risk Factors - Risks Related to this Offering - After this offering, our compensation expenses will increase and our return on equity will be low compared to other companies.These factors could negatively impact the price of our stock.” and “Management - Benefits.” The following table summarizes the stock benefits that our officers, directors and employees may receive following the offering at the minimum and maximum of the offering range.It assumes that the proposed equity incentive plan is approved by shareholders within one year after completion of the offering to permit the (i) granting of options to purchase a number of shares equal to 10% of the shares outstanding after the offering and (ii) awarding of a number of shares of common stock equal to 4% of the shares sold in the offering.It further assumes that, at the maximum of the offering range, a total of 2,817,500 shares will be sold to the public and that our tangible regulatory capital is 10% or more following the offering. Plan/Awards Individuals Eligible to Receive Awards Number of Shares Based on Minimum of Offering Range Number of Shares Based on Maximum of Offering Range As a % of Outstanding Shares Issued in the Offering Value of Benefits Based on Minimum of Offering Range(1) Value of Benefits Based on Maximum of Offering Range(1) (Dollars in thousands) Employee stock ownership plan Employees 8.0 % $ $ Restricted stock Directors/ Employees 4.0 % Stock options Directors/ Employees 10.0 % 558 755 22.0 % $ 3,057 $ 4,136 For purposes of this table, fair value of shares held in the employee stock ownership plan and the restricted stock awards is assumed to be the offering price of $10.00 per share.The actual value of the shares held in the employee stock ownership plan and restricted stock awards will be determined based on their fair value as of the allocation date and the date the grants are made, respectively.The fair value of stock options has been estimated at $ 2.68 per option using the Black-Scholes option pricing model with the following assumptions: a grant-date share price and option exercise price of $10.00; dividend yield of 0.0%; expected option life of 7.5 years; risk free interest rate of 1.89 % (based on the ten-year Treasury Note rate); and a volatility rate of 19.34 % based on an index of publicly traded thrift holding company institutions.The actual expense of the stock options will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. The value of the restricted stock awards will be based on the price of FS Bancorp’s common stock at the time those shares are granted, which, subject to shareholder approval, cannot occur until at least six months after the offering is completed.The following table presents the total value of all restricted shares to be available for award and issuance under the equity incentive plan, assuming the shares for the plan are issued in a range of market prices from $8.00 per share to $14.00 per share. 15 Share Price Shares Awarded at Minimum of Range Shares Awarded at Midpoint of Range Shares Awarded at Maximum of Range Shares Awarded at Maximum of Range, as adjusted (Dollars in thousands, except per share price) $ 1,578 $ The grant-date fair value of the options granted under the equity incentive plan will be based in part on the price of FS Bancorp’s common stock at the time the options are granted, which, subject to shareholder approval, cannot occur until at least six months after the offering is completed.The value also will depend on the various assumptions utilized in estimating the value using the Black-Scholes option pricing model.The following table presents the total estimated value of the options to be available for grant under the equity incentive plan, assuming the market price and exercise price for the stock options are equal, with a range of market prices for the shares from $8.00 per share to $14.00 per share. Market/ Exercise Price Per Share Grant-Date Fair Value Per Option Options at Minimum ofRange Options at Midpoint ofRange Options at Maximum ofRange Options at Maximum of Range, as adjusted (Dollars in thousands, except per share information) $ $ 2.14 $ 446 $ 524 $ 603 $ 693 $ $ 2.68 $ 558 $ 657 $ 755 $ 868 $ $ 3.22 $ 671 $ 789 $ 907 $ 1,043 $ $ 3.75 $ 781 $ 919 $ 1,057 $ 1,215 For a further discussion of benefits to management, see “Management.” Conditions to Completing the Conversion and Offering We are conducting the conversion and offering under the terms of our plan of conversion.We cannot complete the conversion and offering unless: ● our plan of conversion is approved by at least a majority of votes eligible to be cast by depositors of 1st Security Bank of Washington; ● we sell at least the minimum number of shares of common stock offered; ● we receive approval from the Washington Department of Financial Institutions and no objection from the Federal Deposit Insurance Corporation to complete the conversion and offering; and ● We receive approval from the Board of Governors of the Federal Reserve System for the formation of the bank holding company. 16 Stock Information Center If you have any questions regarding the offering or our conversion to stock form, please call us, toll free, at () -, Monday through Friday, between 7:00 a.m. and 4:00 p.m., Pacific time.You can also stop into our Stock Information Center located at 6920 220th Street SW, Mountlake Terrace, Washington, Tuesday through Thursday from 8:00 a.m. to 5:00 p.m. to speak with a stock center representative.The Stock Information Center will be closed weekends and bank holidays.The banking operations portion of our office is separate and apart from the Stock Information Center and will not have offering materials. To ensure that you receive a prospectus at least 48 hours before the offering deadline, we may not mail prospectuses any later than five days prior to such date or hand-deliver any prospectus later than two days prior to the date.Stock order forms may only be distributed with or preceded by a prospectus. By signing the stock order form, you are acknowledging your receipt of a prospectus and your understanding that the shares are not a deposit account and are not insured or guaranteed by FS Bancorp or 1st Security Bank of Washington, or the Federal Deposit Insurance Corporation or any other federal or state governmental agency. We will make reasonable attempts to provide a prospectus and offering materials to holders of subscription rights.The subscription offering and all subscription rights will expire at 12:00 Noon, Pacific time, on , 2012, whether or not we have been able to locate each person entitled to subscription rights. Delivery of Stock Certificates Certificates representing shares of common stock issued in the offering will be mailed to the persons entitled to receive these certificates at the certificate registration address noted on the order form, as soon as practicable following completion of the offering.Until certificates for the shares of common stock are available and delivered to purchasers, purchasers may not be able to sell the shares of common stock which they ordered, even though the common stock will have begun trading. Subscription Rights Subscription rights are not allowed to be transferred, and we will act to ensure that you do not do so.We will not accept any stock orders that we believe involve the transfer of subscription rights. Restrictions on the Acquisition of FS Bancorp, Inc. Federal regulations, as well as provisions contained in the articles of incorporation, restrict the ability of any person, firm or entity to acquire FS Bancorp or a controlling interest in its capital stock.These restrictions include the requirement that a potential acquirer of common stock obtain the prior approval of the Board of Governors of the Federal Reserve System before acquiring in excess of 10% of the voting stock of FS Bancorp.Additionally, Washington Department of Financial Institutions regulations prohibit anyone from acquiring FS Bancorp for a period of three years following the offering, unless this prohibition is waived by the Washington Department of Financial Institutions.See “Risk Factors - Risks Related to the Offering - The amount of common stock we will control, our articles of incorporation and bylaws, and state and federal law could discourage hostile acquisitions of control of FS Bancorp.” Important Risks in Owning FS Bancorp’s Common Stock Before you decide to purchase stock, you should read the “Risk Factors” beginning on page 18 of this prospectus. 17 RISK FACTORS You should consider these risk factors, in addition to the other information in this prospectus, in deciding whether to make an investment in FS Bancorp’s stock. Risks Related to Our Business Our financial condition and results of operations are dependent on the economy, particularly in 1st Security Bank of Washington’s market area.The current economic conditions in the market area we serve may continue to impact our earnings adversely and could increase the credit risk of our loan portfolio. Our primary market area is concentrated in the Puget Sound region of Washington.Our business is directly affected by market conditions, trends in industry and finance, legislative and regulatory changes, and changes in governmental monetary and fiscal policies and inflation, all of which are beyond our control.Adverse economic conditions in our region, including an increase in the level of unemployment, a decline in real estate values and the loss of major employers such as Washington Mutual, have reduced our rate of growth, affected our customers’ ability to repay loans and adversely impacted our financial condition and earnings.General economic conditions, including inflation, unemployment and money supply fluctuations, also may affect our profitability adversely.Weak economic conditions and ongoing strains in the financial and housing markets have resulted in higher levels of loan delinquencies, problem assets and foreclosures and a decline in the values of the collateral securing our loans. A further deterioration in economic conditions in the market area we serve could result in the following consequences, any of which could have a material adverse effect on our business, financial condition and results of operations: ● demand for our products and services may decline; ● loan delinquencies, problem assets and foreclosures may increase; ● collateral for our loans may further decline in value; and ● the amount of our low-cost or non-interest-bearing deposits may decrease. Our loan portfolio possesses increased risk due to our large percentage of consumer loans. Our consumer loans accounted for approximately $ 114.2 million or 51.7 % of our total loan portfolio as of December 31, 2011 of which $ 81.1 million ( 71.0 % of total consumer loans) consisted of indirect home improvement loans (some of which were not secured by a lien on the real property), $ 24.5 million ( 21.4 % of total consumer loans) consisted of recreational loans, predominantly boats, $5.8 million ( 5.1 % of total consumer loans) consisted of automobile loans and $2.8 million (2.4% of total consumer loans) consisted of other consumer loans.Generally, we consider these types of loans to involve a higher degree of risk compared to first mortgage loans on owner-occupied, one- to four-family residential properties.As a result of our large portfolio of consumer loans, it may become necessary to increase the level of our provision for loan losses, which would reduce our profits.Consumer loans generally entail greater risk than do one to four-family residential mortgage loans, particularly in the case of loans that are secured by rapidly depreciable assets, such as automobiles and boats.In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance.In addition, most of our consumer loans are originated indirectly by or through third parties, which presents greater risk than our direct lending products which involves direct contact between us and the borrower.See “Business of 1st Security Bank of Washington - Lending Activities - Consumer Lending” and “- Asset Quality.” 18 Our business could suffer if we are unsuccessful in making, continuing and growing relationships with home improvement contractors and dealers. Our indirect home improvement lending, which is the largest component of our loan portfolio, is reliant on our relationships with home improvement contractors and dealers.In particular, our indirect home improvement loan operations depend in large part upon our ability to establish and maintain relationships with reputable contractors and dealers who originate loans at the point of sale. Our indirect home improvement contractor/dealer network is currently comprised of approximately 150 active contractors and dealers with businesses located throughout Washington and Oregon, with approximately 10 contractors/dealers responsible for more than half of this loan volume.Indirect home improvement loans totaled $ 81.1 million, or 36.7 % of our gross loan portfolio, as of December 31, 2011, reflecting approximately 13,700 loans with an average balance of approximately $ 6,000. Although we have relationships with home improvement contractors/dealers, our relationships generally are not exclusive, some of them are newly established and they may be terminated at any time. As a result of the recent economic downturn and contraction of credit to both contractors/dealers and their customers, there has been an increase in business closures and our existing contractor/dealer base has experienced decreased sales and loan volume, and may continue to experience decreased sales and loan volume in the future, which may have an adverse effect on our business, results of operations and financial condition.In addition, if a competitor were to offer better service or more attractive loan products to our contractor/dealer partners, it is possible that our partners would terminate their relationships with us or recommend customers to our competitors. If we are unable to continue to grow our existing relationships and develop new relationships, our results of operations and financial condition could be adversely affected. In order to maintain our indirect home improvement loan volume, we are considering expanding this line of business into the State of California.We are currently testing the California market with a limited number of contractors/dealers.To the extent we determine to move forward with our indirect home improvement lending program in California, we will need to add contractors and dealers and may require more account executives and contractor/dealer management resources to manage existing and solicit new contractor/dealer relationships.As application volume for loans increases, we may also require more processing and underwriting staff and, as the portfolio grows, we will require more servicing and collections staff.The additional staff will increase our noninterest expense.If we cannot generate a sufficient volume of loans our results of operations may be adversely affected. A significant portion of our business involves commercial business and commercial real estate lending which is subject to various risks that could adversely impact our results of operations and financial condition. At December 31, 2011, our loan portfolio included $ 73.4 million of commercial and multi-family real estate loans and commercial business loans, or approximately 33.2 % of our total gross loan portfolio, compared to $ 37.5 million, or 15.6 %, at December 31, 2007. We have been increasing and intend to continue to increase, subject to market demand, our origination of commercial real estate and commercial business loans after this offering.The credit risk related to these types of loans is considered to be greater than the risk related to one- to four-family residential loans because the repayment of commercial real estate loans and commercial business loans typically is dependent on the successful operations and income stream of the borrowers’ business and the value of the real estate securing the loan as collateral, which can be significantly affected by economic conditions. 19 Our renewed focus on these types of lending will increase our risk profile relative to traditional one- to four-family lenders as we continue to implement our business strategy.Although commercial business and commercial real estate loans are intended to enhance the average yield of our earning assets, they do involve a different, and possibly higher, level of risk of delinquency or collection than generally associated with one- to four-family loans for a number of reasons.Among other factors, these loans involve larger balances to a single borrower or groups of related borrowers.Since commercial business and commercial real estate loans generally have large balances, if we make any errors in judgment in the collectibility of these loans, we may need to significantly increase our provision for loan losses since any resulting charge-offs will be larger on a per loan basis.Consequently, this could materially adversely affect our future earnings.Collateral evaluation and financial statement analysis in these types of loans also requires a more detailed analysis at the time of loan underwriting and on an ongoing basis.Finally, if we foreclose on a commercial real estate loan, our holding period for the collateral, if any, typically is longer than for a one- to four-family residence because the secondary market for most types of commercial real estate is not readily liquid, so we have less opportunity to mitigate credit risk by selling part or all of our interest in these assets.See “Business of 1st Security Bank of Washington - Lending Activities Commercial Real Estate Lending” and “ Commercial Business Lending.”At December 31, 2011, we had $ 427,000 of non-performing commercial business loans and no non-performing commercial real estate loans in our portfolio. We are expanding our mortgage warehouse lending program which is subject to various risks that could adversely impact our results of operations and financial condition. In October 2009, we commenced a mortgage warehouse lending program. Our mortgage warehouse lending program focuses on nine (9) Pacific Northwest mortgage banking companies.We provide short term funding to the mortgage banking companies for the purpose of originating residential mortgage loans for sale into the secondary market.Our warehouse lending lines are secured by the underlying notes associated with mortgage loans made to borrowers by the mortgage banking company and we generally require guarantees from the principle shareholder(s) of the mortgage banking company.These loans are repaid when the note is sold by the mortgage bank into the secondary market, with the proceeds from the sale used to pay down the outstanding loan before being dispersed to the mortgage bank.As of December 31, 2011, we had approved warehouse lending lines in varying amounts up to $4.0 million with each of nine companies, for an aggregate amount of $ 35.5 million.During the year ended December 31, 2011, we processed approximately 900 loans and funded approximately $ 226.6 million under this program.Our mortgage warehouse related gross revenues totaled $ 498,000 for the year ended December 31, 2011. There are numerous risks associated with this type of lending, which include, without limitation, (i) credit risks relating to the mortgage bankers that borrow from us, (ii) the risk of intentional misrepresentation or fraud by any of these mortgage bankers, (iii) changes in the market value of mortgage loans originated by the mortgage banker, the sale of which is the expected source of repayment of the borrowings under the warehouse line of credit, due to changes in interest rates during the time in warehouse, (iv) unsalable or impaired mortgage loans so originated, which could lead to decreased collateral value and the failure of a purchaser of the mortgage loan to purchase the loan from the mortgage banker, and (v) the volatility of mortgage loan originations. Additionally, the impact of interest rates on our mortgage warehouse lending business can be significant. Changes in interest rates can impact the number of residential mortgages originated and initially funded under mortgage warehouse lines of credit and thus our mortgage warehouse related revenues.A decline in mortgage rates generally increases the demand for mortgage loans. Conversely, in a constant or increasing rate environment, we would expect fewer loans to be originated. 20 Our lending limit may limit our growth. At December 31, 2011, there was no specified maximum amount that we could have loaned to any one borrower and the borrower’s related entities under applicable State of Washington regulations.Our internal policy, however, limits loans to one borrower and the borrower’s related entities to 20% of our unimpaired capital and surplus, or approximately $ 5.4 million at December 31, 2011, without the express prior consent of our board of directors.These amounts are significantly less than that of many of our competitors and may discourage potential commercial borrowers who have credit needs in excess of our lending limit from doing business with us. Our lending limit also impacts the efficiency of our commercial lending operation because it tends to lower our average loan size, which means we have to generate a higher number of transactions to achieve the same portfolio volume.We can accommodate larger loans by selling participations in those loans to other financial institutions, but this strategy is not efficient or always available. We may not be able to attract or maintain clients seeking larger loans or may not be able to sell participations in these loans on terms we consider favorable. We are expanding our residential construction lending which is subject to various risks that could adversely impact our results of operations and financial condition. To assist us in expanding our residential construction lending program, we hired several new experienced construction lenders in the third quarter of 2011. Our residential construction lending program will focus on the origination of loans, both pre-sold and speculative, for the purpose of constructing and selling primarily one to four-family residences within our market area.Our construction and development loans totaled $ 10.1 million, or 4.6 %, of total gross loans at December 31, 2011. Construction and development lending contains the inherent difficulty in estimating both a property’s value at completion of the project and the estimated cost (including interest) of the project.If the estimate of construction cost proves to be inaccurate, we may be required to advance funds beyond the amount originally committed to permit completion of the project.If the estimate of value upon completion proves to be inaccurate, we may be confronted at, or prior to, the maturity of the loan with a project the value of which is insufficient to assure full repayment.Speculative construction loans to a builder are often associated with homes that are not pre-sold, and thus pose a greater potential risk to us than construction loans to individuals on their personal residences.Loans on land under development or held for future construction pose additional risk because of the lack of income being produced by the property and the potential illiquid nature of the collateral.These risks can be significantly impacted by supply and demand.As a result, this type of lending often involves the disbursement of substantial funds with repayment dependent on the success of the ultimate project and the ability of the borrower to sell or lease the property, rather than the ability of the borrower or guarantor themselves to repay principal and interest. Revenue from mortgage banking operations are sensitive to changes in economic conditions, decreased economic activity, a slowdown in the housing market, higher interest rates or new legislation and may adversely impact our financial condition and results of operations. In an effort to diversify our revenue streams and to generate additional income, we recently hired several experienced bankers to reintroduce in-house originations of residential mortgage loans through a mortgage banking program.We expect to hire additional staff as loan volume increases.Our mortgage banking program, which went on-line in the fourth quarter of 2011, will be dependent upon our ability to originate and sell loans to investors.We expect to generate mortgage revenues primarily from gains on the sale of one-to four-family residential loans underwritten to programs currently offered by Fannie Mae, Freddie Mac, FHA, VA, USDA Rural Housing and other non-GSE investors.These entities account for a substantial portion of the secondary market in residential mortgage loans.We will be selling loans on both a servicing retained and servicing released basis utilizing market execution analysis and customer relationships as the criteria.Any future changes in these programs, our eligibility to participate in these programs, the criteria for loans to be accepted or laws that significantly affect the activity of these entities could, in turn, materially adversely affect the success of our mortgage banking program and, consequently, our results of operations. 21 Mortgage loan production levels are sensitive to changes in economic conditions and can suffer from decreased economic activity, a slowdown in the housing market or higher interest rates. Generally, any sustained period of decreased economic activity or higher interest rates could adversely affect mortgage originations and, consequently, adversely affect income from mortgage lending activities. Currently, as a result of government actions and other economic factors related to the economic downturn, interest rates are at historically low levels. It is unknown how long interest rates will remain at these historically low levels.To the extent that market interest rates increase in the future, our ability to originate mortgage loans may decrease, resulting in fewer loans that are available to be sold to investors. This would adversely affect our ability to generate mortgage revenues, and consequently noninterest income.Because interest rates depend on factors outside of our control, we cannot eliminate the interest rate risk associated with our mortgage operations. Our results of operations will also be affected by the amount of noninterest expense associated with mortgage banking activities, such as salaries and employee benefits, occupancy, equipment and data processing expense and other operating costs.If we cannot generate a sufficient volume of loans for sale our results of operations may be adversely affected.In addition, during periods of reduced loan demand, our results of operations may be adversely affected to the extent that we are unable to reduce expenses commensurate with the decline in loan originations. Finally, deteriorating economic conditions may also increase the potential for home buyers to default on their mortgages. In certain of these cases where we have originated loans and sold them to investors, we may be required to repurchase loans or provide a financial settlement to investors if it is proven that the borrower failed to provide full and accurate information on or related to their loan application or for which appraisals have not been acceptable or when the loan was not underwritten in accordance with the loan program specified by the loan investor. Such repurchases or settlements would also adversely affect our net income. If our allowance for loan losses is not sufficient to cover actual loan losses, our earnings could be reduced. We make various assumptions and judgments about the collectibility of our loan portfolio, including the creditworthiness of our borrowers and the value of the real estate and other assets serving as collateral for the repayment of many of our loans.In determining the amount of the allowance for loan losses, we review our loans and our historical loss and delinquency experience, and evaluate economic conditions.Management recognizes that significant new growth in loan portfolios, new loan products and the refinancing of existing loans can result in portfolios comprised of unseasoned loans that may not perform in a historical or projected manner.If our assumptions are incorrect, our allowance for loan losses may not be sufficient to cover actual losses, resulting in additions to our allowance.Material additions to our allowance could materially decrease our net income.Our allowance for loan losses was 2.0 % of total gross loans, and 195.1 % of non-performing loans at December 31, 2011, compared to 2.5% and 3.1% of total gross loans, and 93.7% and 99.3% of non-performing loans at December 31, 2010 and 2009, respectively.In addition, bank regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize additional loan charge-offs.Any increase in our allowance for loan losses or loan charge-offs as required by these regulatory authorities could have a material adverse effect on our financial condition and results of operations. 22 The unseasoned nature of our commercial business and commercial real estate portfolios may result in difficulties in judging collectibility, which may lead to additional provisions or charge-offs, which would reduce our profits. During the periods from January 1, 2009 through December 31, 2011, we originated in the aggregate $ 77.1 million in commercial business (excluding warehouse lending activities) and commercial real estate (including multi-family) loans of which $ 46.9 million, or 60.8 %, are included in our gross loan portfolio at December 31, 2011.As a result, a significant portion of our portfolio is relatively unseasoned and, although these loans are not to subprime borrowers, they may not have had sufficient time to perform to properly indicate the magnitude of potential losses.These loans may have delinquency or charge-off levels above our historical experience, which could adversely affect our future performance. New lines of business or new products and services may subject us to additional risk. From time to time, we may implement new lines of business or offer new products and services within existing lines of business.Currently, we are expanding our existing commercial real estate, commercial business and residential construction lending programs.We also reintroduced in-house originations of residential mortgage loans through a mortgage banking program in the fourth quarter of 2011. There are substantial risks and uncertainties associated with these efforts, particularly in instances where the markets are not fully developed. In developing and marketing new lines of business and/or new products and services, we may invest significant time and resources. Initial timetables for the introduction and development of new lines of business and/or new products or services may not be achieved and price and profitability targets may not prove feasible. External factors, such as compliance with regulations, competitive alternatives and shifting market preferences, may also impact the successful implementation of a new line of business and/or a new product or service. Furthermore, any new line of business and/or new product or service could have a significant impact on the effectiveness of our system of internal controls. Failure to successfully manage these risks in the development and implementation of new lines of business and/or new products or services could have a material adverse effect on our business, results of operations and financial condition. If we are unable to successfully integrate new personnel hired to grow our residential construction lending program, or our mortgage banking operations, our business may be adversely affected. We have recently hired a number of experienced bankers in the areas of residential construction lending and residential mortgage banking.We expect to hire additional personnel in these areas in order to successfully carryout our business plan.The difficulties in hiring and training new personnel include integrating personnel with different business backgrounds, and combining different corporate cultures, while retaining other key employees.The process of integrating personnel could cause an interruption of, or loss of momentum in, our operations and the loss of customers and key personnel.In addition, we may not realize expected revenue increases and other projected benefits from the increased emphasis in these lending areas.Any delays or difficulties encountered in connection with integrating and growing of this portion of our operations could have an adverse effect on our business and results of operations or otherwise adversely affect our ability to achieve the anticipated results. We are subject to interest rate risk. Our earnings and cash flows are largely dependent upon our net interest income. Interest rates are highly sensitive to many factors that are beyond our control, including general economic conditions and policies of various governmental and regulatory agencies and, in particular, the Federal Reserve. Changes in monetary policy, including changes in interest rates, could influence not only the interest we receive on loans and investments and the amount of interest we pay on deposits and borrowings, but these changes could also affect (i) our ability to originate loans and obtain deposits, (ii) the fair value of our financial assets and liabilities and (iii) the average duration of our mortgage-backed securities portfolio and other interest-earning assets. If the interest rates paid on deposits and other borrowings increase at a faster rate than the interest rates received on loans and other investments, our net interest income, and therefore earnings, could be adversely affected. Earnings could also be adversely affected if the interest rates received on loans and other investments fall more quickly than the interest rates paid on deposits and other borrowings. 23 Although management believes it has implemented effective asset and liability management strategies to reduce the potential effects of changes in interest rates on our results of operations, any substantial, unexpected, prolonged change in market interest rates could have a material adverse effect on our financial condition and results of operations. Also, our interest rate risk modeling techniques and assumptions likely may not fully predict or capture the impact of actual interest rate changes on our balance sheet.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Asset and Liability Management and Market Risk.” Liquidity risk could impair our ability to fund operations and jeopardize our financial condition. Liquidity is essential to our business.An inability to raise funds through deposits, borrowings, the sale of loans or other sources could have a substantial negative effect on our liquidity.Our access to funding sources in amounts adequate to finance our activities or the terms of which are acceptable to us could be impaired by factors that affect us specifically or the financial services industry or economy in general.Factors that could detrimentally impact our access to liquidity sources include a decrease in the level of our business activity as a result of a downturn in the Washington markets in which our loans are concentrated or adverse regulatory action against us.Our ability to borrow could also be impaired by factors that are not specific to us, such as a disruption in the financial markets or negative views and expectations about the prospects for the financial services industry in light of the recent turmoil faced by banking organizations and the continued deterioration in credit markets.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity.” Loss of key employees may disrupt relationships with certain customers. Our business is primarily relationship-driven in that some of our business development and relationship managers have extensive customer relationships.Loss of such key personnel could result in the loss of some of our customers.While we believe our relationship with our key producers is good, we cannot guarantee that all of our key personnel will remain with our organization. We operate in a highly competitive industry and market area. We face substantial competition in all areas of our operations from a variety of different competitors, many of which are larger and may have more financial resources.These competitors primarily include national, regional and internet banks within the various markets in which we operate. We also face competition from many other types of financial institutions, including, without limitation, savings and loans, credit unions, mortgage banking finance companies, brokerage firms, insurance companies and other financial intermediaries. The financial services industry could become even more competitive as a result of legislative, regulatory and technological changes and continued consolidation.Banks, securities firms and insurance companies can merge under the umbrella of a financial holding company, which can offer virtually any type of financial service, including banking, securities underwriting, insurance (both agency and underwriting) and merchant banking.Also, technology has lowered barriers to entry and made it possible for nonbanks to offer products and services traditionally provided by banks, such as automatic transfer and automatic payment systems.Many of our competitors have fewer regulatory constraints and may have lower cost structures.Additionally, due to their size, many competitors may be able to achieve economies of scale and, as a result, may offer a broader range of products and services as well as better pricing for those products and services than we can. 24 Our ability to compete successfully depends on a number of factors including the following: ● the ability to develop, maintain and build upon long-term customer relationships based on top-quality service, high ethical standards and safe, sound assets; ● the ability to expand our market position; ● the scope, relevance and pricing of products and services offered to meet customer needs and demands; ● the rate at which we introduce new products and services relative to our competitors; ● customer satisfaction with our level of service; and ● industry and general economic trends. Failure to perform in any of these areas could significantly weaken our competitive position, which could adversely affect our growth and profitability, which, in turn, could have a material adverse effect on our financial condition and results of operations. See “Business of 1st Security Bank of Washington - Competition.” We operate in a highly regulated environment and may be adversely affected by changes in federal and state laws and regulations, including new financial reform legislation recently enacted by Congress that is expected to increase our costs of operations. We are currently subject to extensive examination, supervision and comprehensive regulation by the Federal Deposit Insurance Corporation and the Washington Department of Financial Institutions.The Federal Deposit Insurance Corporation and the Washington Department of Financial Institutions govern the activities in which we may engage, primarily for the protection of depositors and the Deposit Insurance Fund.These regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the ability to impose restrictions on an institution’s operations, reclassify assets, determine the adequacy of an institution’s allowance for loan losses and determine the level of deposit insurance premiums assessed. Additionally,the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) has significantly changed the bank regulatory structure and will affect the lending, deposit, investment, trading and operating activities of financial institutions and their holding companies.The Dodd-Frank Act requires various federal agencies to adopt a broad range of new implementing rules and regulations, and to prepare numerous studies and reports for Congress.The federal agencies are given significant discretion in drafting the implementing rules and regulations, and consequently, many of the details and much of the impact of the Dodd-Frank Act may not be known for many months or years. Certain provisions of the Dodd-Frank Act are expected to have a near term impact on 1st Security Bank of Washington.For example, a provision of the Dodd-Frank Act eliminates the federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest bearing checking accounts.Depending on competitive responses, this significant change to existing law could have an adverse impact on our interest expense. The Dodd-Frank Act also broadens the base for Federal Deposit Insurance Corporation insurance assessments.Assessments are now based on the average consolidated total assets less tangible equity capital of a financial institution.The Dodd-Frank Act also permanently increased the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, and non-interest-bearing transaction accounts have unlimited deposit insurance through December 31, 2013. 25 The Dodd-Frank Act requires publicly traded companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments and authorizes the Securities and Exchange Commission to promulgate rules that would allow stockholders to nominate their own candidate using a company’s proxy materials.The legislation also directs the Federal Reserve to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. The Dodd-Frank Act creates a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets.Financial institutions such as 1st Security Bank of Washington with $10 billion or less in assets will continue to be examined for compliance with the consumer laws by their primary bank regulators. It is difficult to predict at this time what specific impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on community banks.However, it is expected that at minimum they will increase our operating and compliance costs and could increase our interest expense.Any additional changes in our regulation and oversight, whether in the form of new laws, rules and regulations could make compliance more difficult or expensive or otherwise materially adversely affect our business, financial condition or prospects. If our investment in the Federal Home Loan Bank of Seattle becomes impaired, our earnings and shareholders’ equity could decrease. At December 31, 2011 we owned $1.8 million in Federal Home Loan Bank of Seattle stock.We are required to own this stock to be a member of and to obtain advances from our Federal Home Loan Bank.This stock is not marketable and can only be redeemed by our Federal Home Loan Bank, which currently is not redeeming any excess member stock.Our Federal Home Loan Bank’s financial condition is linked, in part, to the eleven other members of the Federal Home Loan Bank System and to accounting rules and asset quality risks that could materially lower their capital, which would cause our Federal Home Loan Bank stock to be deemed impaired, resulting in a decrease in our earnings and assets. Risks Related to this Offering Our operating expenses are high as a percentage of our net interest income, making it more difficult to maintain profitability.After this offering, our expenses will increase.Our return on equity also will be low compared to other companies.These factors could negatively impact the price of our stock. Like many smaller financial institutions, our non-interest expense, which consists primarily of the costs associated with operating our business, represents a high percentage of the income we generate.The cost of generating our income is measured by our efficiency ratio, which represents non-interest expense divided by the sum of our net interest income and our non-interest income.The lower our efficiency ratio is, the more effective our ability to generate income from our operations.For the years ended December 31, 2011, 2010 and 2009, our efficiency ratios were 75.5 %, 70.3 % and 84.8 %, respectively.Generally, this means that we spent approximately $ 0.76, $0.70 and $ 0.85 during the years ended December 31, 2011, 2010 and 2009, respectively, to generate $1.00 of income. 26 The proceeds we will receive from the sale of our common stock will increase our capital substantially.It will take us a significant period of time to fully deploy these proceeds in our business operations.Our compensation expenses will increase as a result of the costs associated with the employee stock ownership plan, the proposed stock-based equity incentive plan and the other costs of being a public company.In addition the Federal Deposit Insurance Corporation could increase insurance premiums, which would increase non-interest expense.See “How We Are Regulated – Insurance of Accounts and Regulation by the Federal Deposit Insurance Corporation.”Therefore, we expect our return on equity to be less than many of our regional and national peers.This low return on equity could hurt our stock price.We do not know when or if we will achieve returns on equity that are comparable to industry peers.For further information regarding pro forma income and expenses, see “Pro Forma Data.” While we have been profitable recently, we recorded a loss in each of the years in the three year period ended December 31, 2009, and if we cannot continue to generate and increase our income our stock price may be adversely affected. Net income for the years ended December 31, 2011 and 2010 totaled $ 1.5 million and $1.6 million, respectively.However, we experienced a $4.6 million net loss for the year ended December 31, 2009, a $3.8 million net loss for the year ended December 31, 2008 and a $4.1 million net loss for the year ended December 31, 2007.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”While we have identified and implemented various strategic initiatives to reduce costs and improve earnings, and intend to increase our interest-earning assets by leveraging the proceeds of this offering, our strategic initiatives may not succeed in generating and increasing income.If we are unable to generate and increase income, our stock price may be adversely affected.For a description of our strategic initiatives to improve earnings, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Business and Operating Strategy and Goals.” Our net operating loss carryforwards could be substantially limited or eliminated if we experience an ownership change as defined in the Internal Revenue Code. As of December 31, 2011 we had approximately $ 7.4 million of net operating losses (“NOLs”). Our ability to use our NOLs and other pre-ownership change losses (collectively, “Pre-Change Losses”) to offset future taxable income will be limited, and may be eliminated, if we experience an “ownership change” as defined in Section 382 of the Internal Revenue Code of 1986, as amended from time to time (the “Code”). Although we do not expect that the offering itself will result in an ownership change, without taking into account the effects or likelihood of future transactions in our common stock, we could be close to the “ownership change” threshold upon completion of the offering. In general, an ownership change will occur if there is a cumulative increase in our ownership by “5% shareholders” (as defined in the Code) that exceeds 50% over a rolling three-year period. If we experience an ownership change our Pre-Change Losses will be subject to an annual limitation of their use, which is generally equal to the fair market value of our outstanding stock immediately before the ownership change multiplied by the long-term tax-exempt rate, which is currently 3.55 % for ownership changes occurring in December 2011. Depending on the size of the annual limitation (which is in part a function of our market capitalization at the time of the ownership change) and the remaining carryforward period for our Pre-Change Losses (U.S. federal net operating losses generally may be carried forward for a period of 20 years), we could realize a permanent loss of some or all of our Pre-Change Losses, which could have a material adverse effect on our results of operations and financial condition. The determination of an ownership change under Section 382 of the Code is often complex, particularly in our case, because of the absence of precedents involving mutual to stock conversions. 27 The market for stock of financial institutions has been unusually volatile lately and our stock price may decline when trading commences. If you purchase shares in the offering you might not be able to sell them later at or above the $10.00 purchase price.Publicly traded stock, including stock of financial institutions, has recently experienced substantial market price volatility.In several recent transactions, shares of common stock issued by newly converted savings institutions have traded below the price at which the shares were sold in the offering conducted by those companies. The final aggregate purchase price of the shares of common stock in the offering will be based on an independent appraisal and may not be indicative of the actual value of FS Bancorp. The appraisal is not intended, and should not be construed, as a recommendation of any kind as to the advisability of purchasing shares of common stock.The valuation is based on estimates and projections of a number of matters, all of which are subject to change from time to time.After our shares begin trading, the trading price of our common stock will be determined by the marketplace and may be influenced by many factors, including prevailing interest rates, the overall performance of the economy, investor perceptions of FS Bancorp and the outlook for the financial institutions industry in our region and in general. There may be a limited trading market in our common stock, which would hinder your ability to sell our common stock and may lower the market price of the stock. FS Bancorp has never issued stock and, therefore, there is no current trading market for the shares of common stock.While we expect our common stock to be quoted on the Nasdaq Capital Market under the symbol “FSBW,” we cannot predict whether an active and liquid trading market for our common stock will develop.Persons purchasing shares may not be able to sell their shares when they desire if a liquid trading market does not develop or sell them at a price equal to or above the initial purchase price of $10.00 per share even if a liquid trading market develops.A limited trading market for our common stock may reduce the market value of the common stock and make it difficult to buy or sell our shares on short notice.A limited trading market could also result in a wider spread between the bid and ask price for the stock, meaning the highest price being offered for shares for sale at any particular time may be further from the lowest price being offered by buyers for the stock at that moment than if the stock were more actively traded (the difference between the bid and ask price being the “spread” for the stock).This could make it more difficult to sell a large number of shares at one time and could mean the sale of a large number of shares at one time could depress the market price.See “Market for the Common Stock.” The cost of additional finance and accounting systems, procedures and controls in order to satisfy our new public company reporting requirements will increase our expenses. As a result of the completion of this offering, we will become a public reporting company.We expect that the obligations of being a public company, including the substantial public reporting obligations, will require significant expenditures and place additional demands on our management team.Compliance with the Sarbanes-Oxley Act of 2002, particularly Section 404 of the Sarbanes-Oxley Act regarding required internal controls and procedures, and the related rules and regulations of the SEC will require us to assess our internal controls and procedures and evaluate our accounting systems.In addition, we may need to hire additional compliance, accounting and financial staff with appropriate public company experience and technical knowledge, and we may not be able to do so in a timely fashion.As a result, we may need to rely on outside consultants to provide these services for us until qualified personnel are hired.These obligations will increase our operating expenses and could divert our management’s attention from our operations. 28 Management and the board of directors have significant discretion over the investment of the offering proceeds and may not be able to achieve acceptable returns on the proceeds from the offering. The board of directors and management of FS Bancorp will have discretion in the investment of the capital raised in this offering.We will use a portion of the net proceeds retained to finance the purchase of common stock in the offering by the employee stock ownership plan and may use the remaining net proceeds to pay dividends to shareholders, repurchase shares of common stock, purchase securities, deposit funds in 1st Security Bank of Washington or other financial institutions, acquire other financial services companies or for other general corporate purposes.1st Security Bank of Washington may use the proceeds it receives to fund new loans, purchase securities, or for general corporate purposes.We have not, however, identified specific amounts of proceeds for any of these purposes and we will have significant flexibility in determining the amount of net proceeds we apply to different uses and the timing of these applications.Our failure to utilize these funds effectively could reduce our profitability.We have not established a timetable for the effective deployment of the proceeds, and we cannot predict how long we will need to effectively deploy the proceeds.Investing the offering proceeds in securities until we are able to deploy the proceeds will provide lower margins than we generally earn on loans, potentially adversely affecting shareholder returns, including earnings per share, return on assets and return on equity. The amount of common stock we will control, our articles of incorporation and bylaws, and state and federal law could discourage hostile acquisitions of control of FS Bancorp. Our board of directors and executive officers intend to purchase in the aggregate approximately 4.1 % and 3.1 % of our common stock at the minimum and maximum of the offering range, respectively.These purchases, together with the purchase by the employee stock ownership plan of 8.0% of the aggregate shares sold in the offering, as well as the potential acquisition of common stock through the proposed equity incentive plan could result in ownership by insiders of FS Bancorp in excess of 25.0 % of the total shares issued in the offering at the maximum of the offering range.This insider ownership and provisions in our articles of incorporation and bylaws may discourage attempts to acquire FS Bancorp, pursue a proxy contest for control of FS Bancorp, assume control of FS Bancorp by a holder of a large block of common stock, and remove FS Bancorp’s management, all of which shareholders might think are in their best interests.These provisions include a prohibition on any holder of common stock voting more than 10% of the outstanding common stock.See “Restrictions on Acquisition of FS Bancorp, Inc. and 1st Security Bank of Washington - Anti-takeover Provisions in FS Bancorp’s Articles of Incorporation and Bylaws.” In addition, the business corporation law of Washington, the state where FS Bancorp is incorporated, provides for certain restrictions on acquisition of FS Bancorp.Furthermore, federal law restricts acquisitions of control of bank holding companies such as FS Bancorp. The implementation of an equity incentive plan may dilute your ownership interest. We intend to adopt an equity incentive plan following the offering.This stock-based incentive plan will be funded through either open market purchases, if permitted, or from the issuance of authorized but unissued shares of our common stock.In the event authorized but unissued shares of our common stock are used to fund stock options or awards of shares of common stock under the plan in amounts equal to 10.0% and 4.0%, respectively, of the shares to be outstanding after the offering, shareholders would experience dilution in their ownership interest of 9.1% and 3.9%, respectively, or 12.3% in the aggregate.See “Pro Forma Data” and “Management - Benefits to Be Considered Following Completion of the Conversion.” 29 Our growth or future losses may require us to raise additional capital in the future, but that capital may not be available when it is needed or the cost of that capital may be very high. We are required by federal and state regulatory authorities to maintain adequate levels of capital to support our operations.We believe the net proceeds of this offering will be sufficient to permit 1st Security Bank of Washington to maintain regulatory capital compliance for the foreseeable future.Nonetheless, we may at some point need to raise additional capital to support continued growth. Our ability to raise additional capital, if needed, will depend on conditions in the capital markets at that time, which are outside our control, and on our financial condition and performance.Accordingly, we may not be able to raise additional capital if needed on terms that are acceptable to us, or at all.If we cannot raise additional capital when needed, our operations could be materially impaired and our financial condition and liquidity could be materially and adversely affected.In addition, if we are unable to raise additional capital when required by Federal Deposit Insurance Corporation and the Washington Department of Financial Institutions, we may be subject to additional adverse regulatory action.See “How We Are Regulated.” 30 SELECTED FINANCIAL AND OTHER DATA The Financial Condition Data as of December 31, 2011 and 2010 and the Operating Data for the years ended December 31, 2011 and 2010 presented below are derived from the audited financial statements and related notes included elsewhere in the prospectus.The following information is only a summary and you should read it in conjunction with our financial statements and related notes beginning on page F - 1 and with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included elsewhere in this prospectus. December 31, 2011 (In thousands) Selected Financial Condition Data: Total assets $ 283,793 $ Loans receivable, net(1) 217,131 Investment securities available-for-sale, at fair value 26,899 Investment securities, at amortized cost: Corporate debt securities Federal Home Loan Bank stock 1,797 Deposits 246,418 Borrowings 8,900 Total equity 26,767 Years Ended December 31, 2011 (In thousands) Selected Operations Data: Total interest and dividend income $ 16,478 $ Total interest expense 3,006 Net interest income 13,472 Provision for loan losses 2,369 Net interest income after provision for loan losses 11,103 Fees and service charges 1,971 Gain (loss) on sale on assets 172 ) 7 Other noninterest income 332 Total noninterest income 2,475 Total noninterest expense 12,033 Income (loss) before provision for taxes 1,545 ) ) ) Income tax provision Net income (loss) $ 1,545 $ $ ) $ ) $ ) (1) Net of allowances for loan losses, loans in process and deferred loan fees. 31 At or For the Years Ended December 31, 2011 Selected Financial Ratios and Other Data: Performance ratios: Return on assets (ratio of net income (loss) to average total assets) 0.56 % 0.60 % (1.75 )% (1.55 )% (1.60 )% Return on equity (ratio of net income (loss) to average equity) 5.92 % 6.54 % (16.84 )% (11.95 )% (11.82 )% Yield on average interest-earning assets 6.34 % 6.86 % 6.62 % 7.30 % 7.28 % Rate paid on average interest-bearing liabilities 1.31 % 1.75 % 2.12 % 2.99 % 3.50 % Interest rate spread information: Average during period 5.04 % 5.11 % 4.50 % 4.31 % 3.79 % End of period 5.50 % 4.99 % 4.17 % 4.24 % 3.78 % Net interest margin(1) 5.19 % 5.32 % 4.79 % 4.80 % 4.41 % Operating expense to average total assets 4.35 % 4.49 % 5.32 % 5.24 % 6.69 % Average interest-earning assets to average interest-bearing liabilities 112.90 % 113.98 % 116.01 % 119.50 % 121.83 % Efficiency ratio (2) 75.46 % 70.31 % 84.77 % 91.92 % 123.36 % Asset quality ratios: Non-performing assets to total assets at end of period (3) 2.43 % 3.45 % 4.64 % 0.99 % 0.08 % Non-performing loans to total gross loans (4) 1.01 % 2.66 % 3.12 % 1.09 % 0.08 % Allowance for loan losses to non-performing loans (4) 195.11 % 93.70 % 99.34 % 225.00 % 1499.45 % Allowance for loan losses to gross loans receivable 1.97 % 2.50 % 3.10 % 2.45 % 1.14 % Capital ratios: Equity to total assets at end of period 9.43 % 8.48 % 8.27 % 10.91 % 12.05 % Average equity to average assets 9.44 % 9.13 % 10.40 % 12.95 % 13.50 % Other data: Number of full service offices 6 6 8 12 12 Full-time equivalent employees 86 79 84 Net interest income divided by average interest earning assets. ( 2 ) Total non-interest expense as a percentage of net interest income and total other non-interest income. ( 3 ) Non-performing assets consists of non-performing loans (which include non-accruing loans and accruing loans more than 90 days past due), foreclosed real estate and other repossessed assets. ( 4 ) Non-performing loans consists of non-accruing loans and accruing loans more than 90 days past due. 32 A WARNING ABOUT FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements, which can be identified by the use of words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions.Forward-looking statements include: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are subject to significant risks and uncertainties.Actual results may differ materially from those contemplated by the forward-looking statements due to, among others, the following factors: ● general economic conditions, either nationally or in our market area, that are worse than expected; ● the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write offs and changes in our allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; ● fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; ● increases in premiums for deposit insurance; ● the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; ● changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; ● increased competitive pressures among financial services companies; ● our ability to execute our plans to grow our residential construction lending, our mortgage banking operations and our warehouse lending and the geographic expansion of our indirect home improvement lending; ● our ability to attract and retain deposits; ● our ability to control operating costs and expenses; ● changes in consumer spending, borrowing and savings habits; ● our ability to successfully manage our growth; ● legislative or regulatory changes that adversely affect our business, including the effect of the Dodd-Frank Act, changes in regulation policies and principles, or the interpretation of regulatory capital or other rules; ● adverse changes in the securities markets; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Public Company Accounting Oversight Board or the Financial Accounting Standards Board; ● costs and effects of litigation, including settlements and judgments; 33 ● inability of key third-party vendors to perform their obligations to us; and ● other economic, competitive, governmental, regulatory and technical factors affecting our operations, pricing, products and services and other risks described elsewhere in this prospectus. Any of the forward-looking statements that we make in this prospectus and in other public statements we make may turn out to be wrong because of inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee.Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements and you should not rely on such statements. FS BANCORP, INC. We are a newly formed Washington corporation.We are conducting the stock offering in connection with the conversion of 1st Security Bank of Washington from the mutual to the stock form of organization.Following the completion of the offering, we will be a bank holding company and our primary regulator will be the Board of Governors of the Federal Reserve System.See “How We Are Regulated - Regulation and Supervision of FS Bancorp, Inc.” Following the conversion we will have no significant assets other than all of the outstanding shares of common stock of 1st Security Bank of Washington, the net proceeds we keep from the offering and a loan to the FS Bancorp employee stock ownership plan.We will have no significant liabilities.See “How We Intend to Use the Proceeds From this Offering.”Our board of directors and management, and the board of directors and management of 1st Security Bank of Washington, are substantially the same.We utilize the support staff and offices of 1st Security Bank of Washington and pay 1st Security Bank of Washington for these services.If we expand or change our business in the future, we may hire our own employees. The principal executive offices of FS Bancorp are located at 6920 220th Street SW, Mountlake Terrace, Washington 98043 and its telephone number is (425) 771-5299. 1st SECURITY BANK OF WASHINGTON 1st Security Bank of Washington is a relationship-driven community bank.We deliver banking and financial services to local families, local and regional businesses and industry niches within distinct Puget Sound area communities.We emphasize long-term relationships with families and businesses within the communities we serve, working with them to meet their financial needs.We are also actively involved in community activities and events within these market areas, which further strengthens our relationships within these markets.We have been serving the Puget Sound area since 1936.Originally chartered as a credit union, previously known as Washington’s Credit Union, we served various select employment groups.On April 1, 2004, we converted from a credit union to a Washington state-chartered mutual savings bank.Upon completion of the conversion, 1st Security Bank of Washington will be a Washington state-chartered stock savings bank and the wholly owned subsidiary of FS Bancorp.At December 31, 2011, we maintained six branch locations, along with our headquarters, and had total assets of $ 283.8 million, total deposits of $ 246.4 million and total equity of $ 26.8 million. 1st Security Bank of Washington is a diversified lender with a focus on the origination of home improvement loans, commercial real estate mortgage loans, commercial business loans and second mortgage/home equity loan products.Consumer loans, in particular indirect home improvement loans, represent the largest portion of the loan portfolio and have traditionally been the mainstay of the bank’s lending strategy, a carryover from its days as a credit union.Going forward, we plan to place more emphasis on certain lending products, such as commercial real estate, commercial business and residential construction lending, while maintaining the current size of our consumer loan portfolio.We also recently reintroduced in-house originations of residential mortgage loans, primarily for sale into the secondary market, through a mortgage banking program.Our future lending strategies are intended to take advantage of: (1) our historical strength in indirect consumer lending, (2) recent market dislocation that has created new lending opportunities, and (3) relationship lending. Retail deposits will continue to serve as an important funding source.See “Risk Factors - Risks Related to Our Business.”For more information regarding the business and operations of 1st Security Bank of Washington, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business of 1st Security Bank of Washington.” 34 1st Security Bank of Washington is examined and regulated by the Washington Department of Financial Institutions, its primary regulator, and by the Federal Deposit Insurance Corporation.1st Security Bank of Washington is required to have certain reserves set by the Board of Governors of the Federal Reserve System and is a member of the Federal Home Loan Bank of Seattle, which is one of the 12 regional banks in the Federal Home Loan Bank System. The principal executive offices of 1st Security Bank of Washington are located at 6920 220th Street SW, Mountlake Terrace, Washington 98043 and its telephone number is (425) 771-5299. HOW WE INTEND TO USE THE PROCEEDS FROM THIS OFFERING Although the actual net proceeds from the sale of the shares of common stock cannot be determined until the conversion is completed, we presently anticipate that the net proceeds will be between $ 18.7 million at the minimum of the offering range and $ 26.0 million at the maximum of the offering range and may be up to $30.2 million assuming an increase in the estimated offering range by 15%.See “Pro Forma Data” and “The Conversion and Stock Offering - How We Determined Our Price and the Number of Shares to Be Issued in the Stock Offering” as to the assumptions used to arrive at these amounts. We intend to use the net proceeds received from the stock offering as follows: Minimum Maximum Maximum, as adjusted (Dollars in thousands) Retained by FS Bancorp $ 7,694 $ 10,736 $ 12,485 Loan to employee stock ownership plan 1,666 2,254 2,592 Contributed to 1st Security Bank of Washington 9,360 12,990 15,077 Net proceeds from stock offering $ 18,720 $ 25,980 $ 30,154 FS Bancorp will purchase all of the capital stock of 1st Security Bank of Washington to be issued in the offering in exchange for an amount of net proceeds sufficient for the bank to have at least 10% tangible capital upon completion of the offering.In no event will less than 50% of the net proceeds be transferred to 1st Security Bank of Washington in exchange for its shares.The portion of the net proceeds used by FS Bancorp to purchase the capital stock of 1st Security Bank of Washington will be added to the bank’s general funds for general corporate purposes.The net proceeds 1st Security Bank of Washington receives from FS Bancorp are initially intended to be invested into short-term liquid investments.In addition, a majority of the net proceeds retained by FS Bancorp, excluding the amount needed to fund the loan to the employee stock ownership plan, is expected to be deposited with 1st Security Bank of Washington as deposits, providing additional funds for reinvestment in earning assets. Except as described above, neither FS Bancorp , nor 1st Security Bank of Washington , has any specific plans for the investment of the proceeds of this offering, nor have they allocated a specific portion of the proceeds to any particular use.For a discussion of our business reasons for undertaking the conversion, see “The Conversion and Stock Offering - Our Reasons for the Conversion.” 35 FS Bancorp intends to use a portion of the net proceeds to make a loan directly to the employee stock ownership plan to enable it to purchase up to 8% of the aggregate shares of common stock sold in the offering; or, alternatively, in the open market after the conversion.Based upon the sale of 2,082,500 and 2,817,500 shares of common stock in the offering at the minimum and maximum of the estimated offering range, respectively, the loan to the FS Bancorp employee stock ownership plan would be $1.7 million and $2.3 million, respectively.See “Management - Benefits to Be Considered Following Completion of the Conversion - Employee Stock Ownership Plan.” Within one year after completion of the offering, FS Bancorp intends to adopt an equity incentive plan, subject to shareholder approval, and use a portion of its proceeds to fund the purchase of shares in the open market for the plan.The equity incentive plan intends to purchase in the open market 4% of the aggregate shares sold in the offering, or $833,000 and $1.1 million at the minimum and maximum of the estimated offering range, respectively. The net proceeds may vary because total expenses of the conversion may be more or less than those estimated.The net proceeds will also vary if the number of shares to be issued in the conversion is adjusted to reflect a change in the estimated pro forma market value of 1st Security Bank of Washington. Payments for shares made through withdrawals from existing deposit accounts at 1st Security Bank of Washington will not result in the receipt of new funds for investment by 1st Security Bank of Washington but will result in a reduction of 1st Security Bank of Washington’s interest expense and liabilities as funds are transferred from interest-bearing certificates or other deposit accounts. OUR POLICY REGARDING DIVIDENDS The board of directors of FS Bancorp intends to pay cash dividends on the common stock in the future.However, the amount and timing of any dividends has not yet been determined.The payment of dividends will depend upon a number of factors, including capital requirements, FS Bancorp’s and 1st Security Bank of Washington’s financial condition and results of operations, tax considerations, statutory and regulatory limitations and general economic conditions.No assurances can be given that any dividends will be paid or that, if paid, dividends will not be reduced or eliminated in future periods.FS Bancorp may file consolidated tax returns with 1st Security Bank of Washington.Accordingly, it is anticipated that any cash distributions made by FS Bancorp to its shareholders would be treated as cash dividends and not as a return of capital for federal and state tax purposes. Dividends from FS Bancorp will depend, in large part, upon receipt of dividends from 1st Security Bank of Washington, because FS Bancorp initially will have limited sources of funds other than the portion of the proceeds retained from this offering, dividends from 1st Security Bank of Washington, earnings from the investment of proceeds retained by FS Bancorp from the sale of shares of common stock and interest payments with respect to FS Bancorp’s loan to the FS Bancorp employee stock ownership plan.Under Washington law, FS Bancorp is prohibited from paying a dividend if, as a result of its payment, it would be unable to pay its debts as they become due in the normal course of business, or if its total liabilities would exceed its total assets.In addition, as a bank holding company, banking regulations prohibit a return of capital during the three-year term of the business plan submitted by FS Bancorp in connection with the stock offering.See “How We Are Regulated – Limitations on Dividends and Stock Repurchases.” 36 MARKET FOR THE COMMON STOCK FS Bancorp has never issued capital stock, and, consequently, there is no established market for the common stock at this time.FS Bancorp has applied to have its common stock listed on the Nasdaq Capital Market under the symbol “FSBW.”There can be no assurance, however, that FS Bancorp will meet Nasdaq’s listing requirements.The development of a liquid public market depends on the existence of willing buyers and sellers, the presence of which is not within the control of FS Bancorp, 1st Security Bank of Washington or any market maker.Accordingly, the number of active buyers and sellers of the common stock at any particular time may be limited.There can be no assurance, however, that purchasers will be able to sell their shares at or above the initial purchase price of $10.00 per share. 37 CAPITALIZATION The following table presents the capitalization of 1st Security Bank of Washington at December 31, 2011, and the pro forma consolidated capitalization of FS Bancorp after giving effect to the conversion, excluding assumed earnings on the net proceeds, based upon the sale of the number of shares shown below and the other assumptions set forth under “Pro Forma Data.” 1st Security Bank of Washington Capitalization At December 31, 2011 FS Bancorp – Pro Forma Based Upon Sale at $10.00 Per Share Shares (Minimum of Range) Shares (Midpoint of Range) Shares (Maximum of Range) Shares(1) (Maximum of Range, as Adjusted) (Dollars in thousands) Deposits(2) $ 246,418 $ 246,418 $ 246,418 $ 246,418 $ 246,418 Borrowings 8,900 8,900 8,900 8,900 8,900 Total deposits and borrowings $ 255,318 $ 255,318 $ 255,318 $ 255,318 $ 255,318 Shareholders’ equity Preferred stock, $0.01 par value, 5,000,000 shares authorized, none issued $ Common stock, $0.01 par value, 45,000,000 shares authorized; shares to be issued as reflected 21 25 28 32 Additional paid-in capital 18,699 22,326 25,952 30,122 Retained earnings(3) 26,451 26,451 26,451 26,451 26,451 Accumulated other comprehensive income 316 316 316 316 316 Less: Common stock to be acquired by the employee stock ownership plan(4) (1,666 ) (1,960 ) (2,254 ) (2,592 ) Common stock to be acquired for restricted stock awards (5) (833 ) (980 ) (1,127 ) (1,296 ) Total shareholders’ equity $ 26,767 $ 42,988 $ 46,178 $ 49,366 $ 53,033 Total shareholders’ equity as a percentage of total assets 9.43 % 14.33 % 15.23 % 16.11 % 17.10 % As adjusted to give effect to an increase in the number of shares of common stock which would be offered as a result of a 15% increase in the estimated offering range to reflect demand for shares, changes in market and general financial conditions following the commencement of the subscription and community offerings or regulatory considerations. Does not reflect withdrawals from deposit accounts for the purchase of shares of common stock in the conversion.These withdrawals would reduce pro forma deposits by the amount of the withdrawals. The retained earnings of 1st Security Bank of Washington will be substantially restricted after the conversion.Additionally, 1st Security Bank of Washington will be prohibited from paying any dividend that would reduce its regulatory capital below the amount required for the liquidation account that will be set up in connection with the conversion.See “The Conversion and Stock Offering - Effects of the Conversion - Depositors’ Rights if We Liquidate.” Assumes that 8% of the shares sold in the offering will be purchased by the employee stock ownership plan financed by a loan from FS Bancorp.The loan will be repaid principally from 1st Security Bank of Washington’s contributions to the employee stock ownership plan. Since FS Bancorp will finance the employee stock ownership plan debt, this debt will be eliminated through consolidation and no liability will be reflected on FS Bancorp’s consolidated financial statements. Accordingly, the amount of shares of common stock acquired by the employee stock ownership plan is shown in this table as a reduction of total shareholders’ equity. Assumes that a number of shares equal to 4.0% of the shares outstanding after the offering are purchased in the open market by the stock-based incentive plan, with funding from FS Bancorp, subsequent to the offering at the purchase price of $10.00 per share.The stock-based incentive plan is subject to shareholder approval. 38 1st SECURITY BANK OF WASHINGTON EXCEEDS ALL REGULATORY CAPITAL REQUIREMENTS At December 31, 2011, 1st Security Bank of Washington exceeded all of its applicable regulatory capital requirements.The following table sets forth the regulatory capital of 1st Security Bank of Washington at December 31, 2011 and the pro forma regulatory capital of 1st Security Bank of Washington after giving effect to the conversion and offering, based upon the sale of the number of shares shown in the table.The pro forma regulatory capital amounts reflect the receipt by 1st Security Bank of Washington of 50% of the net stock proceeds.The pro forma risk-based capital amounts assume the investment of the net proceeds received by 1st Security Bank of Washington in assets that have a risk-weight of 20% or higher under applicable regulations, as if the net proceeds had been received and so applied at December 31, 2011. Pro Forma at December 31, 2011 At December 31, 2011 2,082,500 shares Sold at $10.00 per Share (Minimum of Range) 2,450,000 Shares Sold at $10.00 per Share (Midpoint of Range) 2,817,500 Shares Sold at $10.00 per Share (Maximum of Range) 3,240,125 Shares Sold at $10.00 per Share (Maximum of Range, as Adjusted) Amount Percent of Assets(1) Amount Percent of Assets Amount Percent of Assets Amount Percent of Assets Amount Percent of Assets (Dollars in thousands) Equity capital under generallyaccepted accountingprinciples (“GAAP”) $ 26,767 9.43 % $ 34,461 11.76 % $ 35,982 12.20 % $ 37,503 12.64 % $ 39,252 13.13 % Tier I leverage $ 26,431 9.30 % $ 34,125 11.63 % $ 35,646 12.07 % $ 37,167 12.51 % $ 38,916 13.00 % Requirement 11,365 4.00 11,742 4.00 11,814 4.00 11,887 4.00 11,970 4.00 Excess $ 15,066 5.30 % $ 22,383 7.63 % $ 23,832 8.07 % $ 25,280 8.51 % $ 26,946 9.00 % Tier I risk based $ 26,431 11.04 % $ 34,125 14.14 % $ 35,646 14.75 % $ 37,167 15.35 % $ 38,916 16.05 % Requirement 9,579 4.00 9,654 4.00 9,668 4.00 9,683 4.00 9,699 4.00 Excess $ 16,852 7.04 % $ 24,471 10.14 % $ 25,978 10.75 % $ 27,484 11.35 % $ 29,217 12.05 % Total risk based $ 29,441 12.29 % $ 37,135 15.39 % $ 38,656 15.99 % $ 40,177 16.60 % $ 41,926 17.29 % Risk based requirement 19,158 8.00 19,307 8.00 19,336 8.00 19,365 8.00 19,399 8.00 Excess $ 10,283 4.29 % $ 17,828 7.39 % $ 19,320 7.99 % $ 20,812 8.60 % $ 22,527 9.29 % Reconciliation of capital infused into 1st Security Bank of Washington: Net proceeds infused $ 9,360 $ 11,175 $ 12,990 $ 15,077 Common stock acquired by employee stock ownership plan (1,666 ) (1,960 ) (2,254 ) (2,592 ) Pro forma increase in GAAP and regulatory capital $ 7,694 $ 9,215 $ 10,736 $ 12,485 (1) Adjusted total or adjusted risk-weighted assets, as appropriate. 39 PRO FORMA DATA We cannot determine the actual net proceeds from the sale of our common stock until the conversion is completed.However, we estimate that net proceeds will be between $ 18.7 million and $ 26.0 million, or $30.2 million if the estimated offering range is increased by 15%, based upon the following assumptions: ● all shares of common stock will be sold through non-transferable rights to subscribe for the common stock, in order of priority, to: ● eligible account holders, who are depositors of 1st Security Bank of Washington with account balances of at least $50.00 as of the close of business on June 30, 2007, ● the proposed employee stock ownership plan, which will purchase 8% of the shares of common stock sold in the offering, ● supplemental eligible account holders, who are depositors of 1st Security Bank of Washington (other than directors and executive officers and their associates) with account balances of at least $50.00 as of the close of business on , 2012, and ● other members, who are depositors of 1st Security Bank of Washington as of the close of business on , 2012, other than eligible account holders or supplemental eligible account holders. ● Keefe, Bruyette & Woods will receive a success fee equal to 1.0% of the gross proceeds from the subscription offering (estimated to be 70% of the shares sold), excluding shares of common stock sold to directors, executive officers, employees (and members of their immediate families) and the employee stock ownership plan and a success fee equal to 2.0% of the gross proceeds from the direct community offering (estimated to be 30% of the shares sold); and ● total expenses, excluding the success fee paid to Keefe, Bruyette & Woods, are estimated to be approximately $ 1.9 million as of the completion of the Offering .Actual expenses may vary from those estimated; and ● FS Bancorp will grant options under the equity incentive plan to acquire common stock equal to 10.0% of the shares of common stock outstanding after the offering, and will grant restricted stock awards in an amount equal to 4.0% of such shares.FS Bancorp will acquire common stock underlying these awards through open market purchases.The estimated fair value of the options, estimated using an application of the Black-Scholes option pricing model, is recognized as an expense over the requisite service period of the options.The expense recorded in the pro forma financial information assumes the retrospective method under U.S. generally accepted accounting principles. Pro forma net income and shareholders’ equity of FS Bancorp have been calculated for the year ended December 31, 2011 as if the common stock to be issued in the conversion had been sold at the beginning of the period and the net proceeds had been invested at 0.83% , which represent the yield on five-year U.S. Government securities at December 31, 2011. We believe that this rate more accurately reflects a pro forma reinvestment rate than the arithmetic average method, which assumes reinvestment of the net proceeds at a rate equal to the average of the yield on interest-earning assets and the cost of deposits for this period .The effect of withdrawals from deposit accounts for the purchase of common stock has not been reflected.A tax rate of34% has been assumed for the period resulting in an after-tax yield of 0.55 %for the year ended December 31, 2011. Historical and pro forma per share amounts have been calculated by dividing historical and pro forma amounts by the indicated number of shares of common stock, as adjusted to give effect to the shares purchased by the employee stock ownership plan.See Note 2 to the following tables.As discussed under “How We Intend to Use the Proceeds From this Offering,” FS Bancorp intends to make a loan to fund the purchase of 8% of the common stock sold in the offering by the employee stock ownership plan and intends to retain 50% of the net proceeds from the conversion. 40 No effect has been given in the tables to the issuance of additional shares of common stock pursuant to any stock options available for grant under the equity incentive plan.The table below gives effect to the restricted stock awards that would be available for grant under the equity incentive plan and which is expected to be adopted by FS Bancorp following the conversion and presented to shareholders for approval at an annual or special meeting of shareholders to be held at least six months following the completion of the conversion.If the equity incentive plan is approved by shareholders, FS Bancorp intends to acquire an amount of common stock equal to 4% of the shares of common stock issued in the conversion, either through open market purchases or from authorized but unissued shares of common stock, if permissible.See “Management - Benefits – Equity Incentive Plan.”The following tables assume that shareholder approval has been obtained, as to which there can be no assurance, and that the shares acquired by FS Bancorp are purchased in the open market at $10.00 per share.No effect has been given to FS Bancorp’s results of operations after the conversion, the market price of the common stock after the conversion, or a less than 4% purchase by FS Bancorp. The following pro forma information may not be representative of the financial effects of the foregoing transactions at the dates on which the transactions actually occur and should not be taken as indicative of future results of operations.Pro forma shareholders’ equity represents the difference between the stated amount of assets and liabilities of FS Bancorp computed in accordance with GAAP.Shareholders’ equity does not give effect to intangible assets in the event of a liquidation to 1st Security Bank of Washington’s bad debt reserve or to the liquidation account to be maintained by 1st Security Bank of Washington.The pro forma shareholders’ equity is not intended to represent the fair market value of the common stock and may be different than amounts that would be available for distribution to shareholders in the event of liquidation. The tables on the following pages summarize historical data of FS Bancorp’s pro forma data at or for the year ended December 31, 2011 based on the assumptions set forth above and in the tables and should not be used as a basis for projection of the market value of our common stock following the conversion and the offering. 41 At or For the Year Ended December 31, 2011 Shares Sold at $10.00 Per Share (Minimum of Range) Shares Sold at $10.00 Per Share (Midpoint of Range) Shares Sold at $10.00 Per Share (Maximum of Range) Shares Sold at $10.00 Per Share (Maximum of Range, as Adjusted)(1) (Dollars in thousands) Pro forma market capitalization: Gross proceeds of offering $ 20,825 $ 24,500 $ 28,175 $ 32,401 Less expenses (2,105 ) (2,150 ) (2,195 ) (2,247 ) Estimated net proceeds 18,720 22,350 25,980 30,154 Less: common stock acquired byemployee stock ownership plan(2) (1,666 ) (1,960 ) (2,254 ) (2,592 ) Less: common stock acquired forrestricted stock awards(3) (833 ) (980 ) (1,127 ) (1,296 ) Estimated investable net proceeds $ 16,221 $ 19,410 $ 22,599 $ 26,266 Pro forma net incomefor the yearended December 31, 2011 : Historical $ 1,545 $ 1,545 $ 1,545 $ 1,545 Pro forma income on net proceeds 89 106 124 144 Less: pro forma employee stockownership plan adjustment(2) (110 ) (129 ) (149 ) (171 ) Less: pro forma restricted stockaward adjustment(3) (110 ) (129 ) (149 ) (171 ) Less: pro forma stock optionadjustment(4) (102 ) (120 ) (138 ) (159 ) Pro forma net income $ 1,312 $ 1,273 $ 1,233 $ 1,188 Per share net incomefor theyear ended December 31, 2011 : Historical $ 0.80 $ 0.68 $ 0.59 $ 0.51 Pro forma income on net proceeds 0.05 0.05 0.05 0.05 Less: pro forma employee stockownership plan adjustment(2) (0.06 ) (0.06 ) (0.06 ) (0.06 ) Less: pro forma restricted stockaward adjustment(3) (0.06 ) (0.06 ) (0.06 ) (0.06 ) Less: pro forma stock optionadjustment(4) (0.05 ) (0.05 ) (0.05 ) (0.05 ) Pro forma net incomepershare(5) $ 0.68 $ 0.56 $ 0.47 $ 0.39 Offering price as a multiple of pro formanet income per share 14.71 x 17.86 x 21.28 x 25.64 x Number of shares outstanding for pro formaincome per share calculations 1,932,560 2,273,600 2,614,640 3,006,836 (table continued on following page) (Footnotes on page 44) 42 At or For the Year Ended December 31, 2011 Shares Sold at $10.00 Per Share (Minimum of Range) Shares Sold at $10.00 Per Share (Midpoint of Range) Shares Sold at $10.00 Per Share (Maximum of Range) Shares Sold at $10.00 Per Share (Maximum of Range, as Adjusted)(1) (Dollars in thousands) Pro forma shareholders’ equity atDecember 31, 2011 : Historical $ 26,767 $ 26,767 $ 26,767 $ 26,767 Estimated net proceeds 18,720 22,350 25,980 30,154 Less: common stock acquired bythe employee stock ownershipplan(2) (1,666 ) (1,960 ) (2,254 ) (2,592 ) Less: common stock acquired forrestricted stock awards(3)(4) (833 ) (980 ) (1,127 ) (1,296 ) Pro forma shareholders’ equity $ 42,988 $ 46,177 $ 49,366 $ 53,033 Pro forma shareholders’ equity per shareat December 31, 2011 : Historical $ 12.85 $ 10.93 $ 9.50 $ 8.26 Estimated net proceeds 8.99 9.12 9.22 9.31 Less: common stock acquired by theemployee stock ownership plan(2) (0.80 ) (0.80 ) (0.80 ) (0.80 ) Less: common stock acquired forrestricted stock awards(3) (0.40 ) (0.40 ) (0.40 ) (0.40 ) Pro forma shareholders’ equityper share(5) $ 20.64 $ 18.85 $ 17.52 $ 16.37 Offering price as a percentage of proforma shareholders’ equity 48.45 % 53.05 % 57.08 % 61.09 % Number of shares outstanding for pro formabook value per share calculations 2,082,500 2,450,000 2,817,500 3,240,125 (Footnotes on following page) 43 As adjusted to give effect to an increase in the number of shares which could occur as a result of a 15% increase in the offering range to reflect demand for the shares, changes in market and financial conditions following the commencement of the offering or regulatory considerations. Assumes that 8% of shares of common stock sold in the offering will be purchased by the employee stock ownership plan. For purposes of this table, the funds used to acquire these shares are assumed to have been borrowed by the employee stock ownership plan from FS Bancorp.1st Security Bank of Washington intends to make annual contributions to the employee stock ownership plan in an amount at least equal to the required principal and interest payments on the debt. 1st Security Bank of Washington’s total annual payments on the employee stock ownership plan debt are based upon a 10 year loan.The pro forma adjustments assume that the employee stock ownership plan shares are allocated in equal annual installments based on the number of loan repayment installments assumed to be paid by 1st Security Bank of Washington, the fair value of the common stock remains equal to the subscription price and the employee stock ownership plan expense reflects an effective combined federal and state tax rate of 34%. The unallocated employee stock ownership plan shares are reflected as a reduction of shareholders’ equity. No reinvestment is assumed on proceeds contributed to fund the employee stock ownership plan. The pro forma net income further assumes that 16,660, 19,600, 22,540 and 25,921 shares were committed to be released during the year ended December 31, 2011 , at the minimum, midpoint, maximum, and adjusted maximum of the offering range, respectively, and only the employee stock ownership plan shares committed to be released during the period were considered outstanding for purposes of income per share calculations.See “Management - Benefits - Employee Stock Ownership Plan.” If the stock-based incentive plan is approved by FS Bancorp’s shareholders, FS Bancorp may purchase an aggregate number of shares of common stock equal to 4.0% of the shares outstanding after the offering (or possibly a greater number of shares if the plan is implemented more than one year after completion of the conversion), to be awarded as restricted stock to officers and directors under the stock-based incentive plan.Shareholder approval of the stock-based incentive plan and purchases of stock for grant under the plan may not occur earlier than six months after the completion of the offering.The shares may be issued directly by FS Bancorp or acquired through open market purchases.The funds to be used to purchase the shares to be awarded by the stock-based incentive plan will be provided by FS Bancorp.The table assumes that (i) the shares to be awarded under the stock-based incentive plan are acquired through open market purchases at $10.00 per share, (ii) 20.0% of the amount contributed for restricted stock awards is expensed during the year ended December 31, 2011 (based on a five-year vesting period), and (iii) the stock-based incentive plan expense reflects an estimated marginal federal and state effective tax rate of 34%.Assuming shareholder approval of the stock-based incentive plan and that shares of common stock (equal to 4.0% of the shares outstanding after the offering) are awarded through the use of authorized but unissued shares of common stock, shareholders would have their ownership and voting interests diluted by approximately 3.9%. Gives effect to the options we expect to grant under the stock-based incentive plan, which is expected to be adopted by FS Bancorp following the offering and presented for shareholder approval not earlier than six months after the completion of the offering.We have assumed that options will be granted to acquire a number of shares equal to 10% of the shares outstanding after the offering.In calculating the pro forma effect of the stock options, it is assumed that the exercise price of the stock options and the trading price of the stock at the date of grant were $10.00 per share, the estimated grant-date fair value pursuant to the application of the Black-Scholes option pricing model (see “Summary – Benefits to Management from the Offering” for applicable assumptions) was $ 2.68 for each option and the aggregate grant-date fair value of the stock options was amortized to expense on a straight line basis over a five-year vesting period of options with a 7.5 year expected life .Finally, we assumed that 25.0% of the stock options were non-qualified options granted to directors, resulting in a tax benefit (at an assumed rate of 34%) for a deduction equal to the grant date fair value of the option.Under the above assumptions, the granting of options under the stock-based incentive plan will result in no additional shares under the treasury stock method for purposes of calculating earnings per share.There can be no assurance that the actual exercise price of the stock options will be equal to the $10.00 price per share.If a portion of the shares to satisfy the exercise options under the stock-based incentive plan are obtained from the issuance of authorized but unissued shares, our net income per share and shareholders’ equity per share will decrease.This will also have a dilutive effect of up to 9.1% on the ownership interest of persons who purchase common stock in the offering. Adjusted shares used for the pro-forma net income per share computations are determined by taking the number of shares assumed to be sold in the offering and subtracting the employee stock ownership plan shares that have not been committed for release during the period. See note 2, above. 44 PROPOSED PURCHASES BY MANAGEMENT The following table sets forth for each of the directors and executive officers of FS Bancorp and 1st Security Bank of Washington and for all of the directors and executive officers as a group, the proposed purchases of common stock, assuming sufficient shares are available to satisfy their subscriptions.The amounts include shares that may be purchased through individual retirement accounts and by associates.These purchases are intended for investment purposes only, and not for resale.Directors, officers, their associates and employees will pay the same price as all other subscribers for the shares for which they subscribe. As a Percent ofShares Offered Name Amount Number of Shares At the Minimum of Estimated Offering Range At the Maximum of Estimated Offering Range Directors: Ted A. Leech $ 0.48 % 0.35 % Joseph C. Adams Judith A. Cochrane 50,000 5,000 0.24 0.18 Michael J. Mansfield 150,000 15,000 0.72 0.53 Margaret R. Piesik Joseph P. Zavaglia Executive officers who are not directors: Matthew D. Mullet 125,000 12,500 0.60 0.44 Steven L. Haynes Drew B. Ness All directors and executiveofficers as a group(9 persons) $ 860,000 86,000 4.13 % 3.05 % 45 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 1st Security Bank of Washington has been serving the Puget Sound area since 1936.Originally chartered as a credit union, previously known as Washington’s Credit Union, we served various select employment groups.On April 1, 2004, we converted from a credit union to a Washington state-chartered mutual savings bank.The charter conversion enabled us to more effectively compete in the local market area with commercial banks and thrifts, and provided us with the ability to raise capital for growth purposes.This offering will position us to take advantage of the business opportunities that we believe exist in our market area.In particular, the added capital will allow us to pursue portfolio growth and product diversification, as well as provide 1st Security Bank of Washington with the ability to further attract and retain a qualified Board and management. Since our conversion to a mutual savings bank in 2004, our institution has faced numerous operational and economic challenges. At the time of our conversion to a mutual savings bank we operated 14 branch locations in the Puget Sound area, along with our Mountlake Terrace headquarters, and had 132 full-time equivalent employees.Our assets at December 31, 2004 totaled $261.4 million. As of December 31, 2011, our assets totaled $283.8 million, and we were conducting operations through 6 locations, along with our Mountlake Terrace headquarters, with 86 full-time equivalent employees.Our branch network and high level of employee overhead, which were an outgrowth of our credit union roots, resulted in inefficiencies and an extremely high operating cost for an institution our size.Beginning in 2007, adverse economic conditions, including increased levels of unemployment, depressed real estate values and the loss of major employers in our market area, such as Washington Mutual, also reduced our rate of growth, affected our customers ’ ability to repay loans and adversely impacted our financial condition and earnings.As a result of the foregoing, we experienced net losses of $4.6 million, $3.8 million and $4.1 million during the years ended December 31, 2009, 2008 and 2007, respectively. In 2007, our loss was primarily the result of a $3.1 million increase in non-interest expense associated with management ’ s strategic decision to terminate the defined benefit plan and reorganize the overhead structure and operations of 1st Security Bank of Washington in order to enhance our future profitability.During 2008 and 2009, like many financial institutions, we were faced with large loan loss provisions and charge-offs to address asset quality issues associated with the adverse economic conditions.In 2008, we also determined that a number of additional cost cutting measures were needed due to the deepening recession in order to return the institution to profitability, including salary reductions or freezes for a number of our senior officers, reduced employee benefits , a reduction in staff size and a consolidation of our branch network .We initiated a number of these measures in 2009. During the years ended December 31, 2011 and 2010, we recorded net earnings of $1.5 million and $1.6 million, respectively.We attribute our return to profitability during 2010 and 2011, in large part, to the following: ● We restructured the board of trustees (hereafter referred to throughout this document as the board of directors), adding individuals with attributes more suited for the banking industry than those members who previously sat on the board of the institution as a credit union.See “ Management. ” ● A new executive management team was put in place and a number of other seasoned bankers were hired since our conversion to a mutual savings bank. 46 ● Aggressive cost cutting measures discussed above, including (i) salary reductions or freezes for a number of our senior staff, (ii) reduced employee benefits; (iii) staff reductions, and (iv) consolidation of our branch network. ● Active management of our delinquent loans and non-performing assets through the aggressive pursuit of the collection of consumer debts and the marketing of saleable properties upon which we foreclosed or repossessed. Since January 2005, 1st Security Bank of Washington has been operating under some form of regulatory agreement, either with the Washington Department of Financial Institutions, the Federal Deposit Insurance Corporation, or both.These regulatory agreements placed numerous requirements on us and limited our operating flexibility, which affected our ability to grow.As of August 2011, we are no longer subject to any formal or informal regulatory agreements with either the Washington Department of Financial Institutions or the Federal Deposit Insurance Corporation. We are a relationship-driven community bank.We deliver banking and financial services to local families, local and regional businesses and industry niches within distinct Puget Sound area communities.We emphasize long-term relationships with families and businesses within the communities we serve, working with them to meet their financial needs.We are also actively involved in community activities and events within these market areas, which further strengthens our relationships within these markets. 1st Security Bank of Washington is a diversified lender with a focus on the origination of home improvement loans, commercial real estate mortgage loans, commercial business loans and second mortgage/home equity loan products.Consumer loans, in particular indirect home improvement loans to finance window replacement, gutter replacement, siding replacement, and other improvement renovations , represent the largest portion of the loan portfolio and have traditionally been the mainstay of our lending strategy .As of December 31, 2011, consumer loans represented 51.7% of our total portfolio, with indirect home improvement loans representing 71.0% of the total consumer loan portfolio. Our indirect home improvement lending is reliant on our relationships with home improvement contractors and dealers.Our indirect home improvement contractor/dealer network is currently comprised of approximately 150 active contractors and dealers with businesses located throughout Washington and Oregon, with approximately 10 contractors/dealers responsible for more than half of this loan volume.As a result of the recent economic downturn and contraction of credit to both contractors/dealers and their customers, there has been an increase in business closures and our existing contractor/dealer base has experienced decreased sales and loan volume.In order to maintain our indirect home improvement loan volume, we are considering expanding this line of business into the State of California.We are currently testing the California market with a limited number of contractors/dealers with whom our lenders have had previous experience.To the extent we determine to move forward with our indirect home improvement lending program in California, we anticipate that these California loans will represent no more than 20% of the total consumer loan portfolio.See “ Our business could suffer if we are unsuccessful in making, continuing and growing relationships with home improvement contractors and dealers. ” Going forward, an emphasis will be placed on diversifying our lending products by expanding our commercial real estate, commercial business and residential construction lending, while maintaining the current size of our consumer loan portfolio. Further, as a result of demand by depository customers, we reintroduced in-house originations of residential mortgage loans during the fourth quarter of 2011, primarily for sale into the secondary market, through a mortgage banking program.Our lending strategies are intended to take advantage of: (1) our historical strength in indirect consumer lending, (2) recent market dislocation that has created new lending opportunities and the availability of experienced bankers, and (3) our strength in relationship lending. Retail deposits will continue to serve as an important funding source. See “ Risk Factors - Risks Related to Our Business. ” 47 1st Security Bank of Washington is significantly affected by prevailing economic conditions, as well as government policies and regulations concerning, among other things, monetary and fiscal affairs.Deposit flows are influenced by a number of factors, including interest rates paid on time deposits, other investments, account maturities, and the overall level of personal income and savings.Lending activities are influenced by the demand for funds, the number and quality of lenders, and regional economic cycles.Sources of funds for lending activities of 1st Security Bank of Washington include primarily deposits, including brokered deposits, borrowings, payments on loans and income provided from operations. Our earnings are primarily dependent upon our net interest income, the difference between interest income and interest expense.Interest income is a function of the balances of loans and investments outstanding during a given period and the yield earned on these loans and investments.Interest expense is a function of the amount of deposits and borrowings outstanding during the same period and interest rates paid on these deposits and borrowings.Our earnings are also affected by our provision for loan losses, service charges and fees, gains from sales of assets, operating expenses and income taxes. Critical Accounting Policies and Estimates Certain of our accounting policies are important to the portrayal of our financial condition, since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain.Estimates associated with these policies are susceptible to material changes as a result of changes in facts and circumstances.Facts and circumstances which could affect these judgments include, but are not limited to, changes in interest rates, changes in the performance of the economy and changes in the financial condition of borrowers.Management believes that its critical accounting policies include determining the allowance for loan losses, the fair value of other real estate owned and the need for a valuation allowance related to the deferred tax asset .Our accounting policies are discussed in detail in Note 1 of the Notes to Financial Statements included in this prospectus. Allowance for Loan Loss.The allowance for loan losses is the amount estimated by management as necessary to cover losses inherent in the loan portfolio at the balance sheet date.The allowance is established through the provision for loan losses, which is charged to income.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Among the material estimates required to establish the allowance are: loss exposure at default; the amount and timing of future cash flows on impacted loans; value of collateral; and determination of loss factors to be applied to the various elements of the portfolio.All of these estimates are susceptible to significant change.Management reviews the level of the allowance at least quarterly and establishes the provision for loan losses based upon an evaluation of the portfolio, past loss experience, current economic conditions and other factors related to the collectability of the loan portfolio.Although we believe that we use the best information available to establish the allowance for loan losses, future adjustments to the allowance may be necessary if economic conditions differ substantially from the assumptions used in making the evaluation.As we add new products, increase the complexity of the loan portfolio, and expand our market area, we intend to enhance and adapt our methodology to keep pace with the size and complexity of the loan portfolio. Changes in any of the above factors could have a significant effect on the calculation of the allowance for loan losses in any given period. Management believes that its systematic methodology continues to be appropriate given our size and level of complexity. Other Real Estate Owned.Property acquired by foreclosure or deed in lieu of foreclosure is recorded at fair value, less cost to sell.Development and improvement costs relating to the property are capitalized.The carrying value of the property is periodically evaluated by management and, if necessary, allowances are established to reduce the carrying value to net realizable value.Gains or losses at the time the property is sold are charged or credited to operations in the period in which they are realized.The amounts that we will ultimately realize from the sale of other real estate owned may differ substantially from the carrying value of the assets because of market factors beyond our control or because of changes in management’s strategies for recovering the investment. 48 Income Taxes.Income taxes are reflected in our financial statements to show the tax effects of the operations and transactions reported in the financial statements and consist of taxes currently payable plus deferred taxes.Accounting Standards Codification, ASC 740, “Accounting for Income Taxes,” requires the asset and liability approach for financial accounting and reporting for deferred income taxes.Deferred tax assets and liabilities result from differences between the financial statement carrying amounts and the tax bases of assets and liabilities.They are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled and are determined using the assets and liability method of accounting.The deferred income provision represents the difference between net deferred tax asset/liability at the beginning and end of the reported period.In formulating our deferred tax asset, we are required to estimate our income and taxes in the jurisdiction in which we operate.This process involves estimating our actual current tax exposure for the reported period together with assessing temporary differences resulting from differing treatment of items, such as depreciation and the provision for loan losses, for tax and financial reporting purposes. Deferred tax assets are deferred tax liabilities attributable to deductible temporary differences and carryforwards. After the deferred tax asset has been measured using the applicable enacted tax rate and provisions of the enacted tax law, it is then necessary to assess the need for a valuation allowance. A valuation allowance is needed when, based on the weight of the available evidence, it is more likely than not that some portion of the deferred tax asset will not be realized. As required by generally accepted accounting principles, available evidence is weighted heavily on cumulative losses with less weight placed on future projected profitability. Realization of the deferred tax asset is dependent on whether there will be sufficient future taxable income of the appropriate character in the period during which deductible temporary differences reverse or within the carryback and carryforward periods available under tax law. Based upon the available evidence, management determined that a full valuation allowance to offset the net deferred tax assets at December 31, 2011 and December 31, 2010 was required. Our Business and Operating Strategy and Goals Our primary objective is to operate 1st Security Bank of Washington as a well-capitalized, profitable, independent, community-oriented financial institution, serving customers in our primary market area.Our strategy is to provide innovative products and superior service to small businesses, industry and geographic niches, and individuals in our primary market area.Our primary market area is defined generally as the greater Puget Sound market area.We currently provide services to communities through our main office and 6 full-service banking centers.We support these banking centers with 24/7 access to on-line banking and participation in a worldwide ATM network.This offering is a critical component of our business strategy because of the increased capital base, lending and deposit opportunities it will provide 1st Security Bank of Washington. The board of directors has sought to accomplish our objective through the adoption of a strategy designed to improve profitability, a strong capital position and high asset quality.This strategy primarily involves: Growing and diversifying our loan portfolio and revenue streams.We intend to transition our lending activities from a predominantly consumer-driven model to a more diversified consumer and business model by emphasizing three key lending initiatives: expansion of commercial business lending programs, including our warehouse lending program, through which we fund third party mortgage bankers; reintroduction of in-house originations of residential mortgage loans, primarily for sale into the secondary market , through a mortgage banking program ; and commercial real estate lending.Additionally, we will seek to diversify our loan portfolio by increasing lending to small businesses in our market area, as well as residential construction lending. 49 Maintaining and improving asset quality.We believe that strong asset quality is a key to long-term financial success.Historically, our asset quality has been very strong, however, like most financial institutions in our market area, our asset quality began to deteriorate in 2008 and continued to do so during 2009 and 2010. Our percentage of non-performing loans to total loans was 1.0 % at December 31, 2011, down from 2.7% at December 31, 2010 and 3.1% at December 31, 2009.Our percentage of non-performing assets to total assets was 2.4 % at December 31, 2011, down from 3.5% at December 31, 2010 and 4.6% at December 31, 2009.We have actively managed our delinquent loans and non-performing assets by aggressively pursuing the collection of consumer debts and marketing saleable properties upon which we foreclosed or repossessed, work-outs of classified assets and loan charge-offs.In the past several years, we also began emphasizing consumer loan originations to borrowers with higher credit scores, generally credit scores over 720 (although our policy allows us to go lower), which has led to lower charge-offs in recent periods.Although we intend to grow our loan portfolio by expanding our commercial real estate and commercial business lending, we intend to manage our credit exposures through the use of experienced bankers in this area and a conservative approach to lending. Emphasizing lower cost core deposits to reduce the costs of funding our loan growth.We offer personal and business checking accounts, NOW accounts and savings and money market accounts, which generally are lower-cost sources of funds than certificates of deposit, and are less sensitive to withdrawal when interest rates fluctuate.In order to build our core deposit base, we are pursuing a number of strategies.First, we provide interest rate promotions on savings and checking accounts from time to time to encourage the growth of these types of deposits.Second, we diligently attempt to recruit all commercial loan customers to maintain a deposit relationship with us, generally a business checking account relationship to the extent practicable, for the term of their loan. Capturing our customers’ full relationship.We offer a wide range of products and services that provide diversification of revenue sources and solidify our relationship with our customers.We focus on core retail and business deposits, including savings and checking accounts, that lead to long-term customer retention.As part of our commercial lending process we cross-sell the entire business banking relationship, including deposit relationships and business banking products, such as online cash management, treasury management, wires, direct deposit, payment processing and remote deposit capture.Our mortgage banking program also will provide us with opportunities to cross-sell products to new customers. Expanding our reach.In addition to deepening our relationships with existing customers, we intend to expand our business to new customers by leveraging our well-established involvement in the community and by selectively emphasizing products and services designed to meet their banking needs.We also intend to pursue expansion in our market area through selective growth of our branch network.We recently signed a notice of intent for a new branch location in the Capitol Hill area of Seattle , which is expected to open during the third quarter of 2012. We may also consider the acquisition of other financial institutions or branches of other banks in the Puget Sound market area, although currently no specific transactions are planned. Comparison of Financial Condition at December 31, 2011 and December 31, 2010 Assets. Total assets decreased $ 8.5 million, or 3.0 %, to $ 283.8 million at December 31, 2011 from $292.3 million at December 31, 2010.The decrease in assets was primarily the result of a $ 13.7 million, or 5.9 %, decrease in loans receivable and a $ 16.3 million, or 49.1 %, decrease in interest-bearing deposits at other financial institutions , partially offset by a $ 19.3 million, or 252.0 %, increase in securities available for sale. 50 Loans receivable, net, decreased $ 13.7 million, or 5.9 %, to $ 217.1 million at December 31, 2011 from $230.8 million at December 31, 2010, primarily as a result of lower loan demand in our market area, coupled with loan repayments, foreclosures and repossession of assets. The lower loan demand is attributable primarily to the continuing weakness in the economy, as well as management ’ s strategic decision to compete less aggressively for commercial real estate loans as we focused on improving asset quality during the economic downturn. Real estate secured loans decreased $ 4.4 million, or 6.91 %, to $ 63.5 million at December 31, 2011 from $67.9 million at December 31, 2010, primarily as a result of a $ 4.5 million, or 33.8 %, decrease in residential mortgage loans. Consumer loans decreased $ 21.6 million, or 15.9 %, to $ 114.2 million at December 31, 2011 from $135.8 million at December 31, 2010, including a $ 13.7 million, or 14.4 %, decrease in indirect home improvement loans and a $ 6.8 million, or 53.9 %, decrease in automobile loans .As a result of the recent economic downturn and contraction of credit to both contractors/dealers and their customers, there has been an increase in business closures and our existing contractor/dealer base has experienced decreased sales and loan volume resulting in a decline in our indirect home improvement loan portfolio.In 2009, we terminated our indirect auto loan program and currently only originate automobile loans at our branch office locations, which has resulted in a steady decline in the size of our automobile loan portfolio.Further, in the past several years, we also began emphasizing consumer loan originations to borrowers with higher credit scores, generally credit scores over 720 (although our policy allows us to go lower), which has led to lower loan volume, as well as lower charge-offs, in recent periods .Commercial business loans increased $10.5 million, or 32.0%, to $43.3 million at December 31, 2011 from $32.8 million at December 31, 2010, offsetting some of the decline in the real estate and consumer loan portfolios.Commercial business loans increased as a result of the low interest rate environment, which drove refinance activity for mortgage bankers using our warehouse lending program. Our allowance for loan losses at December 31, 2011 was $4.3 million, or 2.0% of gross loans receivable, compared to $5.9 million, or 2.5% of gross loans receivable, at December 31, 2010.Improved asset quality was the primary driver behind reductions in reserve balances. Non-performing loans, consisting of nonaccruing loans and accruing loans more than 90 days delinquent, decreased $4.1 million, or 64.6%, to $2.2 million at December 31, 2011 from $6.3 million at December 31, 2010, primarily as a result of charge-offs and foreclosures, as well as the transfer of $3.1 million of troubled debt restructured loans from nonaccrual to accrual status.At December 31, 2011, our non-performing loans consisted of $412,000 of one- to four-family loans, $267,000 of home equity loans, $623,000 of construction and development loans, $498,000 of consumer loans and $427,000 of commercial business loans.Non-performing loans to total loans decreased to 1.0% at December 31, 2011 from 2.7% at December 31, 2010.Real estate owned and repossessed assets totaled $4.7 million at December 31, 2011, compared to $3.8 million at December 31, 2010.The increase reflected the migration of problem loans through the foreclosure process into real estate owned. At December 31, 2011, we also had $ 3.2 million in restructured loans , of which $3.1 million were performing in accordance with their revised terms and returned to accrual status .See “Business of 1st Security Bank of Washington - Asset Quality” for additional information regarding our non-performing loans. Liabilities. Total liabilities decreased $ 10.5 million, or 3.9 %, to $ 257.0 million at December 31, 2011, from $267.5 million at December 31, 2010, primarily due to a $13.0 million decrease in borrowings, partially offset by a $2.5 million, or 1.0%, increase in deposits.The increase in deposits was due to a $ 17.6 million, or 21.5%, increase in money market savings deposits, a $1.9 million, or 5.0%, increase in interest-bearing and noninterest-bearing checking accounts , partially offset by a $15.6 million, or 14.0%, decrease in certificate of deposit accounts and $1.4 million, or 10.8% decrease in savings accounts .The increase in deposits was due to management ’ s direct marketing of transactional accounts to its existing customer base as part of its continued focus on core deposits, partially offset by the disintermediation of funds back into the equity and residential markets from savings accounts . 51 Our total borrowings, which consisted of Federal Home Loan Bank advances, decreased $ 13.0 million, or 59.4 %, to $ 8.9 million at December 31, 2011 from $21.9 million at December 31, 2010. The decrease in borrowings was related to our continued focus on reducing our reliance on non-core funding and reflects the reduction in our assets. Equity.Total equity increased $ 2.0 million, or 8.0 %, to $ 26.8 million at December 31, 2011 from $24.8 million at December 31, 2010. The increase primarily was a result of net income of $ 1.5 million for the year ended December 31, 2011 and a $427,000 increase in other comprehensive income consisting of unrealized gains on investments securities . 52 Average Balances, Interest and Average Yields/Cost The following table sets forth for the periods indicated, information regarding average balances of assets and liabilities as well as the total dollar amounts of interest income from average interest-earning assets and interest expense on average interest-bearing liabilities, resultant yields, interest rate spread, net interest margin (otherwise known as net yield on interest-earning assets), and the ratio of average interest-earning assets to average interest-bearing liabilities.Also presented is the weighted average yield on interest-earning assets, rates paid on interest-bearing liabilities and the resultant spread at December 31, 2011.Income and all average balances are monthly average balances.Non-accruing loans have been included in the table as loans carrying a zero yield. At Years Ended December 31, December 31, 2011 2011 Yield/ Rate Average Balance Outstanding Interest Earned Paid Yield/ Rate Average Balance Outstanding Interest Earned Paid Yield/ Rate Average Balance Outstanding Interest Earned Paid Yield/ Rate (Dollars in thousands) Interest-earning assets: Loans receivable, net (1) 7.55 % $ 217,859 $ 16,191 7.43 % $ 236,630 $ 7.30 % $ $ 7.02 % Mortgage-backed securities 2.11 1,830 37 2.02 15 38 Investment securities 1.88 11,556 190 1.64 19 52 Federal Home Loan Bank stock 1,797 Other(2) 0.32 26,525 60 0.23 29 25 Total interest-earning assets (1) 6.51 259,567 16,478 6.35 252,948 Interest-bearing liabilities: Savings and money market 0.64 102,945 770 0.75 Interest-bearing checking 0.33 18,124 92 0.51 Certificates of deposit 1.76 103,297 1,964 1.90 Borrowings 2.11 5,744 180 3.13 Total interest-bearing liabilities 1.13 230,110 3,006 1.31 Net interest income $ 13,472 $ $ Net interest rate spread 5.38 % 5.04 % 5.10 % 4.50 % Net earning assets $ 29,457 $ 31,369 $ Net yield on average interest-earning assets 5.41 % 5.19 % 5.32 % 4.79 % Average interest-earning assets to average interest-bearing liabilities 112.80 % 114.16 % 116.01 % (1)The average loans receivable, net balances include non-accruing loans. (2)Includes interest-bearing deposits (cash) at other financial institutions. 53 Rate/Volume Analysis The following table presents the dollar amount of changes in interest income and interest expense for major components of interest-earning assets and interest-bearing liabilities.It distinguishes between the changes related to outstanding balances and that due to the changes in interest rates.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (i.e., changes in volume multiplied by old rate) and (ii) changes in rate (i.e., changes in rate multiplied by old volume).For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change due to volume and the change due to rate. Years Ended December 31, 2011 vs. 2010 Years Ended December 31, 2010 vs. 2009 Increase (Decrease) Due To Total Increase Increase (Decrease) Due To Total Increase Volume Rate (Decrease) Volume Rate (Decrease) (In thousands) Interest-earning assets: Loans receivable $ (1,370 ) $ 291 $ (1,079 ) $ $ $ Mortgage-backed securities 35 (13 ) 22 ) (6
